EXHIBIT 10.63

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this "Agreement") is dated as of December 6,
2016 by and between Cool Technologies, Inc., a Nevada corporation (the
"Company") and Bellridge Capital, LP a Delaware Limited Partnership the
"Purchaser). Capitalized terms used in this Agreement and not otherwise defined
shall have the meanings ascribed to them in Article 1.

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall have the right to issue and sell to
Purchaser from time to time as provided herein, and Purchaser shall be obligated
to purchase from the Company up to $5,000,000 worth of shares of the Company's
Common Stock on a private placement basis pursuant to an exemption from
registration under Section 4(a)(2) of the Securities Act of 1933, as amended;
and

 

WHEREAS, the Purchaser shall be entitled to resell shares of Common Stock
acquired hereunder pursuant to a resale registration statement established by
the Company pursuant to the terms of the Registration Rights Agreement between
the Company and the Purchaser which shall be declared effective by the
Commission prior to the delivery of the first Draw Down Notice.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

 

"Action" shall have the meaning ascribed to such term in Section 3.1(j).

 

"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to the Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as the Purchaser will be deemed to be an Affiliate of the Purchaser.

 

"Business Day" means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

"Closing Price" means the price of the Common Stock on the last Trading Day of
the respective Draw Down Period.

 

"Commission" means the Securities and Exchange Commission.

 

"Commencement Date" shall mean the Trading Day immediately following the date on
which the applicable Draw Down Notice is delivered to the Purchaser.

 

"Commitment Amount" shall have the meaning assigned to such term in Section 2.1
hereof.

 

"Commitment Period" shall mean the period of 24 consecutivemonths commencing on
the four Trading Days after the Effective Date of the final Registration
Statement, or until such time that the Purchaser has purchased $5,000,000 of the
Common Stock, whichever is earlier.

 

"Common Stock" means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

 



 1

 



 

"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

"Company Counsel" means David Lubin & Associates, PLLC.

 

"Consolidation Event" shall mean a sale of all or substantially all of the
Company's assets or a merger pursuant to which the holders of the voting
securities of the Company prior to the merger do not own a majority of the
voting securities of the surviving entity.

 

"Disclosure Schedules" means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

"Draw Down" shall have the meaning assigned to such term in Section 6.1(a)
hereof.

 

"Draw Down Notice" shall have the meaning assigned to such term in Section
6.1(e) hereof.

 

"Draw Down Pricing Period" shall mean each period of 15 consecutive Trading Days
following the delivery by the Company of a Draw Down Notice, the first of such
periods commencing on the date specified in the Draw Down Notice; provided,
however, the first Draw Down Pricing Period and any subsequent Draw Down Pricing
Period commencing after a suspension notice is delivered, shall not begin before
the day on which receipt of such notice is delivered to Purchaser pursuant to
Section 8.3 herein.

 

"Draw Down Shares" shall mean the shares of Common Stock issuable pursuant to a
Draw Down.

 

"DTC" shall have the meaning assigned to such term in Section 6.1(f).

 

"DWAC" shall have the meaning assigned to such term in Section 6.1(f).

 

"Effective Date" means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission and the date that each subsequent Registration
Statement filed by the Company pursuant to the Registration Rights Agreement is
declared effective by the Commission.

 

"Equity Conditions" shall mean, during the period in question, (i) all
liquidated damages and other amounts owing to the Purchaser pursuant to the
Transaction Documents have been paid, (ii) there is an effective Registration
Statement pursuant to which the Purchaser is permitted to utilize the prospectus
thereunder to resell all of the Draw Down Shares (issued and to be issued
pursuant to the applicable Draw Down and the Company believes, in good faith,
that such effectiveness will continue uninterrupted for the foreseeable future),
(iii) the Common Stock is trading on the Trading Market and all of the shares
issuable pursuant to the Transaction Documents are listed or quoted (if
applicable) for trading on a Trading Market (and the Company believes, in good
faith, that trading of the Common Stock on a Trading Market will continue
uninterrupted for the foreseeable future such that no stop order or suspension
of trading shall have been imposed by the SEC or any other governmental or
regulatory body with respect to public trading in the Common Stock), (iv) there
is a sufficient number of authorized but unissued and otherwise unreserved
shares of Common Stock for the issuance of all of the Draw Down Shares (issued
and to be issued pursuant to the applicable Draw Down), (v) the issuance of the
Draw Down Shares subject to the applicable Draw Down would not violate the
limitations set forth in Section 4.12, and (vi) the Company, directly or
indirectly, has not provided the Purchaser with any material, non-public
information that has not been made publicly available in a widely disseminated
release.

 

"Evaluation Date" shall have the meaning ascribed to such term in Section
3.1(r).

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



 2

 



 

"GAAP" shall have the meaning ascribed to such term in Section 3.1(h).

 

"Initial Closing" shall have the meaning assigned to such term in Section 2.2
hereof.

 

"Initial Closing Date" shall have the meaning assigned to such term in Section
2.2 hereof.

 

"Intellectual Property Rights" shall have the meaning ascribed to such term in
Section 3.1(o).

 

"Investment Amount" shall have the meaning assigned to such term in Section
6.1(c) hereof.

 

"Legend Removal Date" shall have the meaning ascribed to such term in Section
4.1(c).

 

"Liens" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

"Material Adverse Effect" shall have the meaning assigned to such term in
Section 3.1(b).

 

"Material Permits" shall have the meaning ascribed to such term in Section
3.1(m).

 

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

"Purchase Price" shall mean, with respect to Draw Down Shares purchased during
each applicable Settlement Period, the average of the lowest trade price of the
Common Stock during the ten Trading Days immediately prior to each Draw Down
Notice plus a 20% discount.

 

"Purchaser Party" shall have the meaning ascribed to such term in Section 4.7.

 

"Registration Rights Agreement" means the Registration Rights Agreement, dated
the date hereof, between the Company and the Purchaser, in the form of Exhibit A
attached hereto.

 

"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchaser of the Draw Down Shares.

 

"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e).

 

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

"SEC Reports" shall have the meaning ascribed to such term in Section 3.1(h).

 

"Securities" means the Draw Down Shares.

 

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 



 3

 



 

"Settlement" shall mean the delivery of the Draw Down Shares into the
Purchaser's DTC account via DTC's DWAC system and the Purchaser's delivery of
payment therefor.

 

"Settlement Date" shall have the meaning assigned to such term in Section
6.1(b).

 

"Settlement Period" shall have the meaning assigned to such term in Section
6.1(b).

 

"Short Sales" shall include all "short sales" as defined in Rule 200 of
Regulation SHO under the Exchange Act; provided, however, that in no event shall
either the sale of Draw Down Shares to be received but not yet delivered
pursuant to a pending Draw Down during a Draw Down Pricing Period be deemed a
Short Sale or the sale of any Securities issued under this Agreement after the
date hereof be deemed a Short Sale.

 

"Subsidiary" shall have the meaning ascribed to such term in Section 3.1(a).

 

"Trading Cushion" shall mean the 15Trading Days between Draw Down Pricing
Periods.

 

"Trading Day" means a day on which the Common Stock is traded on a Trading
Market.

 

"Trading Market" means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the NYSE MKT, the New York Stock Exchange, the Nasdaq National
Market, the OTCQB or the OTCQX.

 

"Transaction Documents" means this Agreement, and the Registration Rights
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

"VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg
Financial L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time or (b) in all other cases, the fair market value
of a share of Common Stock as determined by an independent appraiser selected in
good faith by the Holder and reasonably acceptable to the Company.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Purchase and Sale of Draw Down Shares. Upon the terms and subject to the
conditions of this Agreement, the Company may sell and issue to the Purchaser
and the Purchaser shall be obligated to purchase from the Company, up to an
aggregate of $5,000,000 worth of shares of Common Stock (the "Commitment
Amount").

 

2.2 Initial Closing. The execution and delivery of this Agreement and the other
agreements referred to herein (the "Initial Closing") shall take place at the
offices of counsel to the Company or at such other time and place or on such
date as the Purchaser and the Company may agree upon (the "Initial Closing
Date"). Each party shall deliver the following documents, instruments and
writings at or prior to the Initial Closing:

 

(a) The Company shall deliver or cause to be delivered to the Purchaser the
following:

 

i. this Agreement duly executed by the Company;

 

ii. the Registration Rights Agreement duly executed by the Company;

 

iii. an opinion of counsel to the Company in form that is reasonably acceptable
to the Purchaser and

 

iv. a stock certificate or irrevocable letter to the Company’s transfer agent to
issue 1,317,176 shares of Common Stock as a commitment fee.

 



 4

 



 

(b) The Purchaser shall deliver or cause to be delivered to the Company the
following:

 

i. this Agreement duly executed by the Purchaser; and

 

ii. the Registration Rights Agreement duly executed by the Purchaser.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the Disclosure Schedules which Disclosure Schedules
shall be deemed a part hereof and to qualify any representation or warranty
otherwise made herein to the extent of such disclosure, the Company hereby makes
the representations and warranties set forth below to the Purchaser:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, the
capital stock or other equity interests of each Subsidiary, in the amounts set
forth on Schedule 3.1(a), free and clear of any Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. If the Company has no subsidiaries, then
all other references in the Transaction Documents to the Subsidiaries or any of
them will be disregarded.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company's ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a "Material Adverse Effect") and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company's or any Subsidiary's certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 



 5

 



 

(e) Filings, Consents and Approvals. Except as set forth on Schedule 3.1(e), the
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) filings required pursuant to Section 4.4
of this Agreement, (ii) the filing with the Commission of the Registration
Statement, (iii) application(s) to each applicable Trading Market for the
listing of the Securities for trading thereon in the time and manner required
thereby, and (iv) the filing of Form D with the Commission and such filings as
are required to be made under applicable state securities laws (collectively,
the "Required Approvals").

 

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock issuable
pursuant to this Agreement.

 

(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company's stock option plans
and pursuant to the conversion or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except pursuant to the Securities
Purchase Agreement dated the date hereof, as a result of the purchase and sale
of the Securities, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. As of the
date hereof, the issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company's capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company's
stockholders.

 

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as the Company was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
"SEC Reports") on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved ("GAAP"), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 



 6

 



 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report, (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) except as set forth
in the SEC Reports, the Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company stock option
plans. The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement or as set forth on Schedule 3.1(i), no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least 1 Trading Day prior to the date that this
representation is made.

 

(j) Litigation. Except as set forth on Schedule 3.1(j) and other than as
disclosed in the SEC Reports, there is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an "Action") which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company's or its Subsidiaries' employees is a member of a union that
relates to such employee's relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 



 7

 



 

(l) Compliance. Except as set forth on Schedule 3.1(l), neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect ("Material Permits"), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

 

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the "Intellectual Property Rights"). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Commitment Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $50,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.

 



 8

 



 

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in compliance
with all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it
as of the Closing Date. The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as set forth in the SEC Reports, the Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission's
rules and forms. The Company's certifying officers have evaluated the
effectiveness of the Company's disclosure controls and procedures as of the end
of the period covered by the Company's most recently filed periodic report under
the Exchange Act (such date, the "Evaluation Date"). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company's internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company's
internal control over financial reporting.

 

(s) Certain Fees. Except as disclosed on Schedule 3.1(s), no brokerage or
finder's fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Purchaser shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.

 

(t) Private Placement. Assuming the accuracy of the Purchaser representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

 

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

(v) Registration Rights. Other than as set forth on Schedule 3.1(v), the
Purchaser, and pursuant to the Securities Purchase Agreement dated the date
hereof, and the transaction documents associated therewith, between the Company
and certain purchasers set forth therein, no Person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company.

 

(w) Listing and Maintenance Requirements. The Company's Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

 



 9

 



 

(x) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company's Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company's issuance of the
Securities and the Purchaser's ownership of the Securities.

 

(y) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that, neither it nor any other Person acting on its behalf has provided any of
the Purchaser or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company. All
disclosure furnished by or on behalf of the Company to the Purchaser regarding
the Company, its business and the transactions contemplated hereby, including
the Disclosure Schedules to this Agreement, with respect to the representations
and warranties made herein are true and correct with respect to such
representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements, in
light of the circumstances under which they were made and when made, not
misleading. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.

 

(z) No Integrated Offering. Assuming the accuracy of the Purchaser's
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

 

(aa) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the fair saleable value of the Company's
assets exceeds the amount that will be required to be paid on or in respect of
the Company's existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company's assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. The SEC Reports set forth as of the dates
thereof all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For the
purposes of this Agreement, "Indebtedness" shall mean (a) any liabilities for
borrowed money or amounts owed in excess of $20,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company's
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $25,000 due under leases required to be capitalized in accordance with
GAAP. Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.

 



 

10


 



 

(bb) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

 

(cc) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchaser and certain other "accredited
investors" within the meaning of Rule 501 under the Securities Act.

 

(dd) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(ee) Accountants. The Company's accountants are set forth on Schedule 3.1(ee) of
the Disclosure Schedule. To the knowledge of the Company, such accountants, who
the Company expects will express their opinion with respect to the financial
statements to be included in the Company's Annual Report on Form 10-K for the
year ended December 31, 2016, are a registered public accounting firm as
required by the Exchange Act.

 

(ff) Acknowledgment Regarding Purchaser's Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that
Purchaser not is acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by Purchaser or any of
Purchaser's respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to the Purchaser's purchase of the Securities. The Company further
represents to the Purchaser that the Company's decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(gg) Acknowledgement Regarding Purchaser's Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 4.10 and 4.16 hereof), it is understood and acknowledged by the Company
(i) that the Purchaser has not been asked to agree, nor has any Purchaser
agreed, to desist from purchasing or selling, long and/or short, securities of
the Company, or "derivative" securities based on securities issued by the
Company or to hold the Securities for any specified term; (ii) that past or
future open market or other transactions by Purchaser, including Short Sales,
and specifically including, without limitation, Short Sales or "derivative"
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company's
publicly-traded securities; and (iii) that the Purchaser shall not be deemed to
have any affiliation with or control over any arm's length counter-party in any
"derivative" transaction. The Company further understands and acknowledges that
(a) the Purchaser may engage in hedging activities at various times during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Draw Down Shares deliverable with
respect to Securities are being determined and (b) such hedging activities (if
any) could reduce the value of the existing stockholders' equity interests in
the Company at and after the time that the hedging activities are being
conducted. The Company acknowledges that such aforementioned hedging activities
do not constitute a breach of any of the Transaction Documents.

 



 11

 



 

(hh) Regulation M Compliance. The Company has not, and will not during the term
of this Agreement, and to its knowledge no one acting on its behalf has, or will
during the term of this Agreement, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company's placement agent in connection with the
placement of the Securities.

 

3.2 Representations and Warranties of the Purchaser. Purchaser hereby represents
and warrants as of the date hereof and as of each Closing Date to the Company as
follows:

 

(a) Organization; Authority. Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by the Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Purchaser. Each Transaction
Document to which it is a party has been duly executed by the Purchaser, and
when delivered by the Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Own Account. Purchaser understands that the Securities are "restricted
securities" and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities at the Initial
Closing as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting the Purchaser's right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 

(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and at the date hereof it is, either: (i) an "accredited investor" as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a "qualified institutional buyer" as defined in Rule 144A(a) under
the Securities Act.

 

(d) Experience of Purchaser. Purchaser has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.

 

(e) General Solicitation. Purchaser is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(f) No Bad Actor Disqualification. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506(b) under the Securities Act, neither
the Company nor, to the knowledge of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, or any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
made available to the Purchaser a copy of any disclosures provided thereunder.

 



 12

 



 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement, Rule 144, to the Company or to
an affiliate of the Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of the
Purchaser under this Agreement and the Registration Rights Agreement, as to
issued Securities only.

 

(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Draw Down Shares in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN "ACCREDITED INVESTOR" AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an "accredited investor" as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, the Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the Purchaser's expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.

 

(c) Certificates (or electronic transfer, at the election of the Company)
evidencing the Draw Down Shares shall not contain any legend (including the
legend set forth in Section 4.1(b)), (i) while a registration statement
(including the Registration Statement) covering the resale of such security is
effective under the Securities Act, or (ii) following any sale of such Draw Down
Shares pursuant to Rule 144, or (iii) if such Draw Down Shares are eligible for
sale under Rule 144, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Company's transfer agent promptly
after the applicable Effective Date if required by the Company's transfer agent
to effect the removal of the legend hereunder. The Company agrees that following
the applicable Effective Date or at such time as such legend is no longer
required under this Section 4.1(c), it will, no later than three Trading Days
following the delivery by the Purchaser to the Company or the Company's transfer
agent of a certificate representing Draw Down Shares as the case may be, issued
with a restrictive legend (such third Trading Day, the "Legend Removal Date"),
deliver or cause to be delivered to the Purchaser a certificate representing
such shares that is free from all restrictive and other legends. All Draw Down
Shares shall be delivered without any restrictive legends. The Company may not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.
Certificates for Securities subject to legend removal hereunder shall be
transmitted by the transfer agent of the Company to the Purchaser by crediting
the account of the Purchaser's prime broker with the Depository Trust Company
System.

 



 13

 



 

(d) In addition to the Purchaser's other available remedies, the Company shall
pay to the Purchaser, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Draw Down Shares (based on the VWAP of the Common
Stock on the date such Securities are submitted to the Company's transfer agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$100 per Trading Day (increasing to $200 per Trading Day five (5) Trading Days
after such damages have begun to accrue) for each Trading Day after the Legend
Removal Date until such certificate is delivered without a legend. Nothing
herein shall limit the Purchaser's right to pursue actual damages for the
Company's failure to deliver certificates representing any Securities as
required by the Transaction Documents, and the Purchaser shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

 

(e) Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company's reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein.

 

4.2 Furnishing of Information. As long as Purchaser owns any Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as the
Purchaser owns any Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchaser and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, to the extent required from time to time to
enable such Person to sell such Securities without registration under the
Securities Act within the requirements of the exemption provided by Rule 144.

 

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchaser or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

 

4.4 Securities Laws Disclosure; Publicity. By the fourth Trading Day immediately
following the date hereof, the Company shall file with the Commission a Current
Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby, and shall attach the Transaction Documents thereto. The
Company and the Purchaser shall consult with each other in issuing any other
press releases with respect to the transactions contemplated hereby, and neither
the Company nor the Purchaser shall issue any such press release or otherwise
make any such public statement without the prior consent of the Company, with
respect to any press release of the Purchaser, or without the prior consent of
the Purchaser, with respect to any press release of the Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.

 



 14

 



 

4.5 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that the Purchaser is an
"Acquiring Person" under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that the Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchaser.

 

4.6 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide the Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto the Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that the Purchaser shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

 

4.7 Indemnification of Purchaser. Subject to the provisions of this Section 4.7,
the Company will indemnify and hold the Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
"Purchaser Party") harmless from any and all losses, liabilities, or other
obligations.

 

4.8 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a number of shares of Common Stock, for the purpose of
enabling the Company to issue Draw Down Shares pursuant to this Agreement.

 

4.9 Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on a Trading Market, and
as soon as reasonably practicable following the Initial Closing (but not later
than the Effective Date of the initial Registration Statement) to list or quote
all of the Draw Down Shares on such Trading Market. The Company further agrees,
if the Company applies to have the Common Stock traded on any other Trading
Market, it will include in such application all of the Draw Down Shares, and
will take such other action as is necessary to cause all of the Draw Down Shares
to be listed or quoted on such other Trading Market as promptly as possible. The
Company will take all action reasonably necessary to continue the listing and
trading of its Common Stock on a Trading Market and will comply in all respects
with the Company's reporting, filing and other obligations under the bylaws or
rules of the Trading Market. claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys' fees and costs of investigation that any Purchaser Party may suffer
or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against the Purchaser, or any of its Affiliates, by any stockholder of the
Company who is not an Affiliate of the Purchaser, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of the Purchaser's representations, warranties or covenants
under the Transaction Documents or any agreements or understandings the
Purchaser may have with any such stockholder or any violations by the Purchaser
of state or federal securities laws or any conduct by the Purchaser which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, the Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of the Purchaser Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (i) for any settlement by the Purchaser Party
effected without the Company's prior written consent, which shall not be
unreasonably withheld or delayed; or (ii) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party's
breach of any of the representations, warranties, covenants or agreements made
by the Purchaser Party in this Agreement or in the other Transaction Documents.

 



 15

 



 

4.10 Confidentiality After The Date Hereof. Purchaser covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company as described in Section 4.4, the Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction.

 

4.11 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchaser at the
Closing under applicable securities or "Blue Sky" laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of Purchaser.

 

4.12 The Shares. Notwithstanding, anything in this Agreement to the contrary,
(i) the Company may not make a Draw Down to the extent that such Draw Down
exceeds 4.99% of the then outstanding shares of Common Stock, and (ii) at no
time will the Company request a Draw Down which would result in the issuance of
an aggregate number of shares of Common Stock pursuant to this Agreement which
exceeds 19.9% of the number of shares of Common Stock issued and outstanding on
the date hereof without first obtaining stockholder approval of such excess
issuance, or such other amount as would require stockholder approval under rules
of the principal Trading Market or otherwise without first obtaining stockholder
approval, if any, of such excess issuance. Furthermore, in no event shall the
number of shares issuable to Purchaser cause the Purchaser to beneficially own
in excess of 4.99% of the then outstanding Common Stock, provided however, the
4.99% limitation set forth herein may be increased by the Purchaser to up to
9.99% of the number of shares of Common Stock outstanding immediately after
giving effect to the issuance of any shares of Common Stock to the Purchaser
upon not less than 61 days' prior notice to the Company. For purposes of this
Section beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act of 1934, as amended and the rules and regulations
promulgated thereunder.

 

4.13 Accuracy of Registration Statement. On each Settlement Date, the
Registration Statement and the prospectus therein (including any prospectus
supplement) shall not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading in light of the circumstances under
which they were made; and on such Settlement Date the Registration Statement and
the prospectus therein will not include any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, the Company makes no representations or
warranties as to the information contained in or omitted from the Registration
Statement and the prospectus therein in reliance upon and in conformity with the
information furnished in writing to the Company by the Purchaser specifically
for inclusion in the Registration Statement and the prospectus therein.

 

4.14 Notice of Certain Events Affecting Registration; Suspension of Right to
Request a Draw Down. The Company will promptly notify the Purchaser in writing
upon the occurrence of any of the events set forth in Section 3(d) of the
Registration Rights Agreement. The Company shall not deliver to the Purchaser
any Draw Down Notice during the continuation of any of the foregoing events. The
Company shall promptly make available to the Purchaser any such supplements or
amendments to the related prospectus, at which time, provided that the
registration statement and any supplements and amendments thereto are then
effective, the Company may recommence the delivery of Draw Down Notices.

 

4.15 Reserved.

 

4.16 Short Sales. After the date hereof and prior to the termination of this
Agreement, the Purchaser hereby agrees not to execute any Short Sales of the
Common Stock.

 



 16

 



 

ARTICLE V.
CONDITIONS TO INITIAL CLOSING AND DRAW DOWNS

 

5.1 Conditions Precedent to the Obligation of the Company to Sell the Draw Down
Shares. The obligation hereunder of the Company to proceed to close this
Agreement and to issue and sell the Draw Down Shares to the Purchaser is subject
to the satisfaction or waiver, at or before the Initial Closing, and as of each
Settlement Date of each of the conditions set forth below. These conditions are
for the Company's sole benefit and may be waived by the Company in writing at
any time in its sole discretion.

 

(a) Accuracy of the Purchaser's Representations and Warranties. The
representations and warranties of the Purchaser shall be true and correct in all
material respects as of the date when made and as of the Initial Closing and as
of each Settlement Date as though made at that time (except for representations
and warranties that speak as of a particular date, which shall be true and
correct in all material respects as of such dates).

 

(b) Performance by the Purchaser. The Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Initial Closing and as of each
Settlement Date.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d) No Proceedings or Litigation. No material Action shall have been commenced
against the Purchaser or the Company or any subsidiary, or any of the officers,
directors or affiliates of the Company or any subsidiary, seeking to restrain,
prevent or change the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions.

 

(e) Initial Closing Deliveries. The delivery by the Purchaser of the items set
forth in Section 2.2(b) of this Agreement.

 

5.2 Conditions Precedent to the Obligation of the Purchaser to Close. The
obligation hereunder of the Purchaser to perform its obligations under this
Agreement and to purchase the Draw Down Shares is subject to the satisfaction or
waiver, at or before the Initial Closing, of each of the conditions set forth
below. These conditions are for the Purchaser's sole benefit and may be waived
by the Purchaser in writing at any time in its sole discretion.

 

(a) Accuracy of the Company's Representations and Warranties. Each of the
representations and warranties of the Company shall be true and correct in all
material respects as of the date when made and as of the Initial Closing as
though made at that time (except for representations and warranties that speak
as of a particular date, which shall be true and correct in all material
respects as of such date).

 

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all material covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Initial Closing.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d) No Proceedings or Litigation. No material Action shall have been commenced,
against the Purchaser or the Company or any subsidiary, or any of the officers,
directors or affiliates of the Company or any subsidiary seeking to restrain,
prevent or change the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions.

 



 17

 



 

(e) Initial Closing Deliveries. The delivery by the Company of the items set
forth in Section 2.2(a) of this Agreement.

 

5.3 Conditions Precedent to the Obligation of the Purchaser to Accept a Draw
Down and Purchase the Draw Down Shares. The obligation hereunder of the
Purchaser to accept a Draw Down request and to acquire and pay for the Draw Down
Shares is subject to the satisfaction at or before each Settlement Date, of each
of the conditions set forth below.

 

(a) Satisfaction of Conditions to Initial Closing. The Company shall have
satisfied at the Initial Closing, or the Purchaser shall have waived at the
Initial Closing, the conditions set forth in Section 5.2 hereof.

 

(b) No Suspension. Trading in the Common Stock shall not have been suspended by
the Commission or the principal Trading Market (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the delivery of each Draw Down Notice), and, at any time
prior to such Draw Down Notice, trading in securities generally as reported on
the principal Trading Market shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported on the principal Trading Market unless the general suspension or
limitation shall have been terminated prior to the delivery of such Draw Down
Notice.

 

(c) Material Adverse Effect. No Material Adverse Effect and no Consolidation
Event where the successor entity has not agreed to deliver to the Purchaser such
shares of stock and/or securities as the Purchaser is entitled to receive
pursuant to this Agreement.

 

(d) Threshold Price. During the Draw Down Pricing Period through the Settlement
Date, the Common Stock shall have a price of at least $0.06 per share as quoted
on the relevant Trading Market.

 

(e) Equity Conditions. During the Draw Down Pricing Period through the
Settlement Date, all of the Equity Conditions shall have been met.

 

ARTICLE VI.
DRAW DOWN TERMS

 

6.1 Draw Down Terms. Subject to the satisfaction of the conditions set forth in
this Agreement, the parties agree as follows:

 

(a) The Company may, in its sole discretion, issue and exercise draw downs
against the Commitment Amount (each a "Draw Down") during the Commitment Period,
which Draw Downs the Purchaser shall be obligated to accept, subject to the
terms and conditions of this Agreement. Before the Company shall exercise a Draw
Down, the Company shall have caused a sufficient number of shares of Common
Stock to be registered to cover the Draw Down Shares to be issued in connection
with such Draw Down.

 

(b) Only one Draw Down shall be allowed in each Draw Down Pricing Period and any
subsequent Draw Down Pricing Period shall not commence until the Trading Cushion
has elapsed since the end of the previous Draw Down Pricing Period. The number
of shares of Common Stock purchased by the Purchaser with respect to each Draw
Down shall be determined as set forth in Section 6.1(d) herein and settled on
the second Trading Day immediately following the end of the applicable Draw Down
Pricing period (each such settlement period and each such settlement date shall
be referred to as a "Settlement Period" and a "Settlement Date", respectively)

 

(c) The quantity of Draw Down Shares as to each Draw Down shall be limited to
the lesser of: (i) 4.99% of the then-current shares outstanding, (ii) the 10-day
average trading volume of the Draw Down Shares immediately prior to the Draw
Down multiplied by 300%. There shall be a minimum Draw Down Investment Amount
(the "Investment Amount") of $25,000 and (iii) a maximum Draw Down Investment
Amount of $500,000 unless otherwise agreed upon by the Company and the
Purchaser, provided this amount may not be increased to an amount that would
cause the Purchaser to beneficially own more than 4.99% of the Company’s Common
Stock. For avoidance of doubt, the calculation provided for herein shall be done
at the beginning of the Draw Down Pricing Period.

 



 18

 



 

(d) The issuance of Draw Down Shares of Common Stock to be issued on each
Settlement Date shall subject to the following adjustments:

 

i. if during any Trading Day during the Draw Down Pricing Period trading of the
Common Stock on the Trading Market is suspended for more than 3 hours, in the
aggregate, or if any Trading Day during the Draw Down Pricing Period is
shortened because of a public holiday, then such Trading Day shall be withdrawn
from the Draw Down Pricing Period; and

 

(e) The Company must inform the Purchaser as to the Investment Amount of the
Draw Down the Company wishes to exercise by delivering a draw down notice, in
the form of Exhibit B hereto (the "Draw Down Notice"), via facsimile or email
transmission in accordance with Section 8.3. The Draw Down Notice shall also
inform the Purchaser of the first day of the Draw Down Pricing Period, which,
unless otherwise agreed to in writing by the parties, shall be the first Trading
Day following the date such Draw Down Notice is received (the "Commencement
Date"). At no time shall the Purchaser be required to purchase more than the
maximum Investment Amount for a given Draw Down Pricing Period. On or before any
Trading Day that a Draw Down Notice is delivered, the Company shall have filed
with the Commission a prospectus supplement pursuant to Rule 424 under the
Securities Act setting forth the terms of the Draw Down Notice. Draw Down
Notices shall be made no less than 10 Business Days apart, unless otherwise
agreed upon by the Company and the Purchaser.

 

(f) On the Trading Day immediately following the last day of the Settlement
Period, the Company shall deliver, and the Purchaser shall acknowledge receipt
of, a settlement statement (the "Settlement Statement") setting forth the number
of Draw Down Shares issuable and the aggregate Purchase Price as to such
Settlement Period. On the Settlement Date as to such Draw Down, the Draw Down
Shares purchased pursuant to such Settlement Statement shall be delivered to the
Depository Trust Company ("DTC") account of the Purchaser, or its designees, as
designated by the Purchaser in the Settlement Statement, via DTC's Deposit
Withdrawal Agent Commission system ("DWAC"). Upon the Company electronically
delivering such Draw Down Shares to the DTC account of the Purchaser, or its
designees, via DWAC by 1:00 p.m. ET, the Purchaser shall, on the same day (or
the next Business Day if such day is not a Business Day) wire transfer
immediately available funds to the Company's bank account, as designated by the
Company in the Settlement Statement, for the amount of the aggregate Purchase
Price of such Draw Down Shares. Upon the Company electronically delivering the
Draw Down Shares to the Purchaser or its designee's DTC account via DWAC after
1:00 p.m. ET, the Purchaser shall wire transfer next day available funds to the
Company's designated account on such day. At the sole election of the Purchaser,
the Purchaser may elect to pay any broker fees disclosed in the schedules
attached to this Agreement directly to the brokers pursuant to written
instructions from any such broker.

 

(g) The Company understands that a delay in the delivery of the Draw Down Shares
to the Purchaser beyond the Settlement Date could result in economic loss to the
Purchaser. In addition to the Purchaser's other available remedies, the Company
shall pay to the Purchaser, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Draw Down Shares (based on the Closing Price of the
Common Stock on the applicable Settlement Date) required to be delivered on the
Settlement Date, $100 per Trading Day (increasing to $200 per Trading Day five
(5) Trading Days after such damages have begun to accrue) for each Trading Day
after the Settlement Date until such Draw Down Shares are delivered pursuant to
this Article VI. Nothing herein shall limit the Purchaser's right to pursue
actual damages for the Company's failure to deliver certificates (via DWAC)
representing any Securities as required by the Transaction Documents, including
but not limited to the cost of any buy-in to the Purchaser, and the Purchaser
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 



 19

 



 

ARTICLE VII.
TERMINATION

 

7.1 Term. The term of this Agreement shall begin on the date hereof and shall
end at the earlier of: 36 months from the Effective Date of the Registration
Statement or when the Purchaser has purchased $5,000,000 of Common Stock, or as
otherwise set forth in Section 7.2.

 

7.2 Other Termination.

 

(a) This Agreement shall terminate if (i) the Common Stock is de-listed from a
Trading Market unless such de-listing is in connection with a subsequent listing
on another Trading Market, (ii) the Company files for protection from creditors
under any applicable law or (iii) the Registration Statement is not declared
effective by the Commission on the 210 days from the date hereof.

 

(b) The Company may terminate this Agreement upon 5 Trading Days' notice if the
Purchaser shall fail to fund a properly noticed Draw Down within 10 Trading Days
of the end of the applicable Settlement Period.

 

7.3 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 7.2 herein, written notice thereof shall forthwith be given
to the other party and the transactions contemplated by this Agreement shall be
terminated without further action by either party. If this Agreement is
terminated as provided in Section 7.1 or 7.2 herein, this Agreement shall become
void and of no further force and effect, except for Section 4.7 and Article 8
herein, which shall survive the termination of this Agreement. Nothing in this
Section 7.3 shall be deemed to release the Company or the Purchaser from any
liability for any breach under this Agreement, or to impair the rights of the
Company or the Purchaser to compel specific performance by the other party of
its obligations under this Agreement.

 

ARTICLE VIII.

MISCELLANEOUS

 

8.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchaser.

 

8.2 Reserved.

 

8.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

8.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address set forth on the signature pages attached hereto prior
to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the 2nd Trading Day following the date of
transmission if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the signature pages attached hereto.

 



 20

 



 

8.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

8.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

8.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors. Neither party may assign this
Agreement or any rights or obligations hereunder (other than by merger).

 

8.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7.

 

8.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys' fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

8.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Draw Down Shares.

 

8.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof.

 



 21

 



 

8.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

8.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

8.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

8.15 Liquidated Damages. The Company's obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

8.16 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement

 

(Signature Pages Follow)




 22

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



COOL TECHNOLOGIES, ICNC.

8875 Hidden River Parkway, Suite 300, Tampa, Florida 33637

  

 

By:

/s/Timothy Hassett

Fax: +_________

Name:

Timothy Hassett

 

Title:

Chairman and Chief Executive Officer

 

   

 

With a copy to (which shall not constitute notice):

 



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]




 23

 



 

[PURCHASER SIGNATURE PAGES TO COOL TECHNOLOGIES, INC. ELOC PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: Bellridge Capital LP.

 

Signature of Authorized Signatory of Purchaser: /s/ Robert Klimov

 

Name of Authorized Signatory: Robert Klimov

 

Title of Authorized Signatory: Managing Partner

 

Email Address of Purchaser: Robertk@gmail.com

 

Fax Number of Purchaser:_________________

 

Address for Notice of Purchaser:

 

Address for Delivery of Securities for Purchaser (if not same as above):

 

Brokerage Identification Code (if delivered via DWAC)

 

Commitment Amount:

 

EIN Number: 81-3006329

 



 24

 



 

EXHIBIT B

 

DRAW DOWN NOTICE/COMPLIANCE CERTIFICATE

 

COOL TECHNOLOGES, INC.

 

The undersigned hereby certifies, with respect to shares of Common Stock of Cool
Technologies, Inc. . (the "Company") issuable in connection with this Draw Down
Notice and Compliance Certificate dated _____________ (the "Notice"), delivered
pursuant to the Securities Purchase Agreement dated as of ___, 2016 (the
"Agreement"), as follows:

 

1. The undersigned is the duly appointed Chief Executive Officer or Chief
Financial Officer of the Company.

 

2. Except as set forth on the schedules attached hereto or in the SEC Reports
(as defined in the Agreement), the representations and warranties of the Company
set forth in the Agreement are true and correct in all material respects as
though made on and as of the date hereof, except for representations and
warranties are expressly made as of a particular date.

 

3. The Company has performed in all material respects all covenants and
agreements and conditions required under the Agreement to be performed by the
Company on or prior to the date of this Draw Down Notice.

 

4. The Investment Amount is $___________.

 

5. Draw Downs shall commence on ____________.

 

The undersigned has executed this Certificate this ____ day of ________, _____.

 



COOL TECHNOLOGIES, INC.

 

 



By:



Name:



Title:



 



 25

 



 

DISCLOSURE SCHEDULE

 

This Disclosure Schedule (the “Disclosure Schedule”) is provided by Cool
Technologies, Inc. (the “Company”), pursuant to the Securities Purchase
Agreement (the “Agreement”), dated as of December 6, 2016, between the Company
and Bellridge Capital, LP (“Purchaser”)

 

Capitalized terms used in this Disclosure Schedule and not defined herein shall
have the same meanings ascribed thereto in the Agreement.

 

Each representation and warranty of the Company in the Agreement shall be
subject to: (i) any exception or disclosure set forth in the section of this
Disclosure Schedule corresponding to the section in Article III of the Agreement
in which such representation or warranty appears; (ii) any exception or
disclosure cross-referenced in such part of this Disclosure Schedule by
reference to another section of this Disclosure Schedule; and (iii) any
exception or disclosure set forth in any other section of this Disclosure
Schedule, if it is readily apparent on the face of the disclosure that it is
applicable to such representation or warranty.

 

Matters, items and documents set forth in this Disclosure Schedule are not
necessarily limited to matters, items and documents required by the Agreement to
be set forth in this Disclosure Schedule. Such additional matters, items and
documents are set forth for informational purposes only and do not necessarily
include other matters, items or documents of similar nature. Matters, items and
documents set forth in this Disclosure Schedule in response to representations
and warranties in the Agreement that are qualified by “materiality,” “material
adverse effect” or similar qualifications are not necessarily material.
Accordingly, no reference to or disclosure of any matter, item or document in
this Disclosure Schedule shall: (i) be construed as an admission or indication
that such matter, item or document is material, that such matter, item or
document has had, or would reasonably be expected to result in, a Material
Adverse Effect, or that such matter, item or document is required to be referred
to or disclosed herein; or (ii) otherwise establish a standard of materiality.

 

No disclosure in this Disclosure Schedule relating to any breach or violation of
any agreement, law or regulation shall be construed vis-a-vis any third party as
an admission or indication that any such breach or violation exists or has
actually occurred. No disclosure in this Disclosure Schedule shall be construed
as an admission against interest by the Company to any third party regarding any
matter whatsoever, including without limitation: (i) that any agreement, law or
regulation has been breached or violated; or (ii) that any agreement or document
is enforceable or currently in effect or that there are any obligations
remaining to be performed or any rights that may be exercised under such
agreement or document.

 

To the extent that any information included or referenced in this Disclosure
Schedule is subject to the attorney-client privilege, work product doctrine or
any other applicable privilege concerning pending or threatened legal
proceedings or governmental investigations, the parties understand and agree
that they have a commonality of interest with respect to such matters and it is
their desire, intention and mutual understanding that the sharing of such
information is not intended to, and shall not, waive or diminish in any way the
confidentiality of such information or its continued protection under the
attorney-client privilege, work product doctrine or other applicable privilege.
All information included or referenced in this Disclosure Schedule or provided
by the Company that is entitled to protection under the attorney-client
privilege, work product doctrine or other applicable privilege shall remain
entitled to such protection under these privileges and under the joint defense
doctrine.

 

This Disclosure Schedule and the disclosures and information contained in or
attached to this Disclosure Schedule: (i) are disclosed solely for the purposes
of the Agreement, (ii) are intended only to disclose information pursuant to, or
qualify and limit, the representations and warranties of Company contained in
the Agreement, and (iii) shall not be deemed to expand the scope of such
representations and warranties. Where a summary or description of a matter is
included in this Disclosure Schedule, such summary or description is qualified
by reference to the complete documents, but only if and to the extent that the
relevant portions of the documents have been made available to the Purchaser.

 

The headings contained in this Disclosure Schedule are included for convenience
only, and are not intended to limit the effect of the disclosures contained in
this Disclosure Schedule or to expand the scope of the information required to
be disclosed in this Disclosure Schedule. The contents of all schedules, annexes
and attachments to this Disclosure Schedule are incorporated by reference in
this Disclosure Schedule as though fully set forth in this Disclosure Schedule.

 

This Disclosure Schedule and the disclosures and information contained in or
attached to this Disclosure Schedule are confidential information of the
Company, subject to the terms of Section 4.16 of the Agreement.

 

 26

 



 

SCHEDULE 3.1(a)

 

SUBSIDIARIES

 



Name of subsidiary

 

Jurisdiction

 

Ownership Percentage

 

 

 

 

 

 

 

 

Ultimate Power Truck, LLC

 

Florida

 

 

95%

HPEV, Inc.

 

Delaware

 

 

100%





 

 27

 



 

SCHEDULE 3.1(e)

 

CONSENTS AND APPROVALS

 



1.Securities Purchase Agreement with KHIC, Inc., dated August 24, 2016 [Section
1.c. which provides that the Note ranks senior to all Indebtedness and Section
7.i. which states that there is no Indebtedness which is “senior to or otherwise
has rights or payment priority over the Note without prior written consent.”]

 

 

2.Securities Purchase Agreement with Lucas Hoppel, dated November 9, 2016
[Section 1(b)(iii) provides that notification is required of any more favorable
security or favorable terms granted]

 

 

3.Securities Purchase Agreement with SBI Investments LLC dated December 2, 2015
[Section 4.15 provides that the Company cannot enter into any variable rate
transaction]



 



 28

 



 

SCHEDULE 3.1(g)

 

CAPITALIZATION

 

Capitalization table is attached as Exhibit 3.1(g) hereto

 



 

 

Issue Date

 

# Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

George Tweddel

 

11/8/2011

 

 

150,000

 

 

$0.3300

 

 

$49,500

 

Lagoon Labs

 

3/23/2012

 

 

1,000,000

 

 

 

 

 

 

$0

 

Ted Kaminski

 

6/12/2012

 

 

10,000

 

 

$0.5000

 

 

$5,000

 

Wayne Wilcox

 

6/12/2012

 

 

26,666

 

 

 

 

 

 

$0

 

Mark Crone

 

2/27/2013

 

 

25,000

 

 

 

 

 

 

$0

 

Crone Law Group

 

2/27/2013

 

 

90,000

 

 

 

 

 

 

$0

 

Alex Bankhead

 

6/13/2013

 

 

750,000

 

 

$0.3330

 

 

$249,750

 

Monarch Bay Securities

 

7/23/2013

 

 

200,000

 

 

 

 

 

 

$0

 

John Carlson

 

7/3/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Bruce Bayless

 

9/20/2013

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

John Carlson

 

10/10/2013

 

 

388,889

 

 

$0.4500

 

 

$175,000

 

Gabriel Wright

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

David Geske

 

9/20/2013

 

 

225,000

 

 

$0.2300

 

 

$51,750

 

Bruce Jaeger

 

7/12/2013

 

 

50,000

 

 

 

 

 

 

$0

 

Al Carlson

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Loubet Family Trust

 

9/20/2013

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

Frank Fakinos

 

9/20/2013

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

Alvin Cohn

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Tracy Maddock

 

9/23/2013

 

 

166,666

 

 

$0.4500

 

 

$75,000

 

Bruce Bayless

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Tracy Maddock

 

9/20/2013

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

Bill Laske

 

9/20/2013

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

Derek Goulette

 

9/20/2013

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

George Selekman

 

9/20/2013

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

Glenn Hetzel

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

David Geske

 

9/20/2013

 

 

166,667

 

 

$0.4500

 

 

$75,000

 

John Carlson

 

8/12/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Alex Bankhead

 

8/14/2013

 

 

336,956

 

 

$0.3300

 

 

$111,195

 

Bruce Bayless

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

David Serepca

 

8/19/2013

 

 

48,328

 

 

 

 

 

 

$0

 

James Burke

 

9/20/2013

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

Donald Geske

 

9/20/2013

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

David Geske

 

10/8/2013

 

 

196,875

 

 

$0.2300

 

 

$45,281

 

Jame Ballidis

 

10/16/2013

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

Robert Mercer

 

1/29/2014

 

 

166,667

 

 

$0.3000

 

 

$50,000

 

Robert English

 

1/29/2014

 

 

100,000

 

 

$0.3000

 

 

$30,000

 

Jeffrey Blume

 

1/29/2014

 

 

166,667

 

 

$0.5000

 

 

$83,334

 

William Hobi

 

1/29/2014

 

 

100,000

 

 

$0.3000

 

 

$30,000

 

Tom Jeffries

 

1/29/2014

 

 

125,000

 

 

$0.4000

 

 

$50,000

 

John Karns

 

1/29/2014

 

 

125,000

 

 

$0.4000

 

 

$50,000

 

James Burke

 

1/31/2014

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Rod Rickenbach

 

1/31/2014

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

Dennis Franco

 

2/1/2014

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Don Evenson

 

2/5/2014

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Lincoln Park Capital Fund, LLC

 

2/5/2014

 

 

444,445

 

 

$0.4500

 

 

$200,000

 

Equitec

 

3/6/2014

 

 

44,445

 

 

$0.4500

 

 

$20,000

 

Cranshire Capital

 

3/6/2014

 

 

177,778

 

 

$0.4500

 

 

$80,000

 

Anne H. Ross

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 



 



 29

 

 

 

 

 

 

 

 

 

 

 

Bard Fund

 

3/6/2014

 

 

200,000

 

 

$0.4500

 

 

$90,000

 

Bourquin Trust

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Dale Snavely Trust

 

3/6/2014

 

 

100,000

 

 

$0.4500

 

 

$45,000

 

Deb. Dewing Trust

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Mark, Katherine Dickson

 

3/6/2014

 

 

150,000

 

 

$0.4500

 

 

$67,500

 

Michael, Patricia Johnson

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Seville Enterprises

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Sydney Herman

 

3/6/2014

 

 

100,000

 

 

$0.4500

 

 

$45,000

 

Timothy Johnson

 

3/6/2014

 

 

150,000

 

 

$0.4500

 

 

$67,500

 

Edward Sellers, Susan Boyd

 

3/6/2014

 

 

150,000

 

 

$0.4500

 

 

$67,500

 

Underwood Trust

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Kellogg Trust

 

3/6/2014

 

 

200,000

 

 

$0.4500

 

 

$90,000

 

Leonard Herman Trust

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Jack Battalion

 

2/10/2014

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

Eduardo Lepe

 

2/10/2014

 

 

88,889

 

 

$0.4500

 

 

$40,000

 

Lori Lepe

 

2/14/2014

 

 

88,889

 

 

$0.4500

 

 

$40,000

 

William Laske

 

2/24/2014

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

Ace Equity Group

 

2/24/2014

 

 

100,000

 

 

$0.4500

 

 

$45,000

 

Sue Noyes

 

2/24/2014

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Sagiv Israeli

 

2/25/2014

 

 

418,333

 

 

$0.6000

 

 

$251,000

 

Dawn Contreras

 

2/25/2014

 

 

40,000

 

 

$0.4500

 

 

$18,000

 

Lincoln Park Capital Fund, LLC

 

2/25/2014

 

 

671,785

 

 

 

 

 

 

$0

 

Tennant Securities

 

2/27/2014

 

 

144,444

 

 

$0.4500

 

 

$65,000

 

Phillip Caramico

 

2/28/2014

 

 

133,334

 

 

$0.4500

 

 

$60,000

 

Alfred Cullere

 

2/28/2014

 

 

444,445

 

 

$0.4500

 

 

$200,000

 

Lorraine Kouvatsos

 

2/28/2014

 

 

40,000

 

 

$0.4500

 

 

$18,000

 

Jimmy Shao

 

2/28/2014

 

 

100,000

 

 

$0.4500

 

 

$45,000

 

Joseph Gomes

 

2/28/2014

 

 

333,333

 

 

$0.4500

 

 

$150,000

 

Irwin Schwartz

 

2/28/2014

 

 

112,000

 

 

$0.4500

 

 

$50,400

 

Trinity Outreach

 

2.24.2014

 

 

11,111

 

 

$0.4500

 

 

$5,000

 

Kristi Lefferts

 

2/24/2014

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

Stanley Kam

 

3/1/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Fortune Plus, Inc.

 

3/1/2014

 

 

666,666

 

 

$0.4500

 

 

$300,000

 

Lin Xiu Ying

 

3/8/2014

 

 

11,112

 

 

$0.4500

 

 

$5,000

 

Yeung Wang

 

3/8/2014

 

 

22,223

 

 

$0.4500

 

 

$10,000

 

Li Xin

 

3/8/2014

 

 

33,334

 

 

$0.4500

 

 

$15,000

 

Cai Zhi-Feng

 

3/8/2014

 

 

22,223

 

 

$0.4500

 

 

$10,000

 

Tommy Chang

 

3/8/2014

 

 

22,223

 

 

$0.4500

 

 

$10,000

 

Sze Ping Cheng

 

3/8/2014

 

 

33,334

 

 

$0.4500

 

 

$15,000

 

Gary Kong

 

3/8/2014

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

Lin Chi-Chu

 

3/8/2014

 

 

11,112

 

 

$0.4500

 

 

$5,000

 

Kam Chow Kong

 

3/8/2014

 

 

11,112

 

 

$0.4500

 

 

$5,000

 

Fia Lam

 

3/8/2014

 

 

11,112

 

 

$0.4500

 

 

$5,000

 

Avery Ellis LLC

 

3/11/2014

 

 

166,667

 

 

$0.6000

 

 

$100,000

 

David Serepca

 

3/14/2014

 

 

172,688

 

 

 

 

 

 

$0

 

Monarch Bay

 

3/14/2014

 

 

128,986

 

 

 

 

 

 

$0

 





 30

 

 



David Serepca

 

3/18/2014

 

 

273,043

 

 

 

 

 

 

$0

 

Michael Kahn

 

3/28/2014

 

 

250,000

 

 

 

 

 

 

$0

 

Spirit Bear, Ltd

 

3/28/2014

 

 

500,000

 

 

 

 

 

 

$0

 

Bruce Jaeger

 

3/28/2014

 

 

1,200,000

 

 

 

 

 

 

$0

 

Tasman Corporation

 

4/1/2014

 

 

200,000

 

 

 

 

 

 

$0

 

Stacy Bankhead

 

4/16/2014

 

 

12,147

 

 

 

 

 

 

$0

 

Leonora Lorenzo

 

4/22/2014

 

 

500,000

 

 

 

 

 

 

$0

 

Sagiv Israeli

 

4/23/2014

 

 

195,000

 

 

 

 

 

 

$0

 

Laurel Brown

 

5/1/2014

 

 

40,441

 

 

 

 

 

 

$0

 

Robert Knoll

 

5/6/2014

 

 

81,055

 

 

 

 

 

 

$0

 

Elite Bay LLC

 

6/26/2014

 

 

60,000

 

 

$0.5500

 

 

$0

 

Sagiv Israeli

 

6/26/2014

 

 

250,000

 

 

$0.5500

 

 

$0

 

Spencer Brown

 

10/1/2014

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

Eric Brown

 

10/1/2014

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

Bill Sterba

 

10/1/2014

 

 

181,818

 

 

$0.5500

 

 

$100,000

 

Christopher J. Jones

 

10/1/2014

 

 

363,636

 

 

$0.5500

 

 

$200,000

 

Zach Johnson

 

10/1/2014

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

Nikola Zaric

 

 

 

 

16,667

 

 

$0.5500

 

 

$9,167

 

David Anthony

 

10/7/2014

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

Doug Rothschild

 

11/4/2014

 

 

454,545

 

 

$0.5500

 

 

$250,000

 

Michael Callans

 

11/6/2014

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

Tom Welch

 

10/1/2014

 

 

181,818

 

 

$0.5500

 

 

$100,000

 

Kenneth Stickney

 

3/27/2015

 

 

181,818

 

 

$0.5500

 

 

$100,000

 

Abdalla Bamashmus

 

3/27/2015

 

 

50,000

 

 

$0.5500

 

 

$27,500

 

Aldo Bonfiglio

 

3/27/2015

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

Lorraine Kouvatsos

 

3/27/2015

 

 

6,000

 

 

$0.5500

 

 

$3,300

 

Phillip Caramico

 

3/27/2015

 

 

18,182

 

 

$0.5500

 

 

$10,000

 

Linda Cullere

 

3/27/2015

 

 

54,546

 

 

$0.5500

 

 

$30,000

 

Frank Finetto

 

3/27/2015

 

 

36,364

 

 

$0.5500

 

 

$20,000

 

Guy Fava

 

3/27/2015

 

 

100,000

 

 

$0.5500

 

 

$55,000

 

Richard Marchesi

 

3/27/2015

 

 

81,818

 

 

$0.5500

 

 

$45,000

 

Roger Howells

 

3/27/2015

 

 

36,364

 

 

$0.5500

 

 

$20,000

 

Jennifer Esno

 

1/7/2016

 

 

27,273

 

 

$0.5500

 

 

$15,000

 

William Laske

 

3/27/2015

 

 

18,181

 

 

$0.5500

 

 

$10,000

 

Irwin Schwartz

 

3/27/2015

 

 

37,000

 

 

$0.5500

 

 

$20,350

 

Spirit Bear, Ltd

 

3/2/2015

 

 

288,968

 

 

 

 

 

 

$0

 

Elite Bay, LLc

 

3/24/2015

 

 

60,000

 

 

 

 

 

 

$0

 

Elite Bay, LLc

 

3/24/2015

 

 

60,000

 

 

 

 

 

 

$0

 

Carl Willey (Cornerstone)

 

5/7/2015

 

 

333,333

 

 

$0.5500

 

 

$183,333

 

Lincoln Park Capital Fund, LLC (A)

 

5/5/2015

 

 

555,556

 

 

$0.4500

 

 

$250,000

 

Christopher McKee

 

5/12/2015

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

D. Ustian

 

5/12/2015

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

JFS Investment s

 

5/5/2015

 

 

250,004

 

 

 

 

 

 

$0

 

Manufacturers Hanover

 

5/5/2015

 

 

500,006

 

 

 

 

 

 

$0

 

Garden State Securities

 

5/5/2015

 

 

250,003

 

 

 

 

 

 

$0

 

 



 31

 

 

 

 

 

 

 

 

 

 

 

 

Abdalla Bamashmus

 

5/12/2015

 

 

66,666

 

 

$0.4500

 

 

$30,000

 

Anthony Hansel

 

5/12/2015

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

Robert Barnes

 

5/12/2015

 

 

22,222

 

 

$0.4500

 

 

$10,000

 

Scott Livingston

 

5/12/2015

 

 

22,222

 

 

$0.4500

 

 

$10,000

 

Bernard Marcus

 

5/12/2015

 

 

22,222

 

 

$0.4500

 

 

$10,000

 

Aldo Bonfiglio

 

5/26/2015

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

Glen Biener (aka GB Financial)

 

5/26/2015

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

Carl Willey

 

7/29/2015

 

 

142,857

 

 

$0.3500

 

 

$50,000

 

Abdalla Bamashmus

 

7/29/2015

 

 

62,500

 

 

$0.4000

 

 

$25,000

 

Garden State Securities

 

6/25/2015

 

 

50,001

 

 

 

 

 

 

$0

 

Daniel J. Walsh

 

6/25/2015

 

 

100,001

 

 

 

 

 

 

$0

 

Ernest Pelligrino

 

6/25/2015

 

 

100,001

 

 

 

 

 

 

$0

 

John Nicholson

 

7/22/2015

 

 

100,000

 

 

$0.3000

 

 

$30,000

 

Peter Vaccaro

 

7/22/2015

 

 

83,333

 

 

$0.3000

 

 

$25,000

 

Rosenberg Family Trust

 

7/22/2015

 

 

166,667

 

 

$0.3000

 

 

$50,000

 

Robert Mercer

 

7/22/2015

 

 

83,333

 

 

$0.3000

 

 

$25,000

 

Jeffrey Blume

 

7/22/2015

 

 

333,333

 

 

$0.3000

 

 

$100,000

 

Nabil Hanna

 

7/22/2015

 

 

100,000

 

 

$0.3000

 

 

$30,000

 

Spirit Bear, Ltd

 

8/12/2015

 

 

200,000

 

 

$0.0500

 

 

$0

 

Monarch Bay Securities

 

11/2/2015

 

 

50,000

 

 

$0.2800

 

 

$0

 

James Mattiello

 

12/17/2015

 

 

85,714

 

 

$0.3500

 

 

$30,000

 

Monarch Bay Securities

 

1/8/2016

 

 

50,000

 

 

$0.2800

 

 

$0

 

Addalla Bamashmus

 

1/11/2016

 

 

115,385

 

 

$0.1300

 

 

$15,000

 

Aldo Bonfiglio

 

1/11/2016

 

 

115,385

 

 

$0.1300

 

 

$15,000

 

Richard Schul

 

2/22/2016

 

 

100,000

 

 

$0.1600

 

 

$16,000

 

Daniel Ustian

 

2/3/2016

 

 

1,000,000

 

 

$0.1600

 

 

$160,000

 

Tim Hassett

 

2/3/2016

 

 

625,000

 

 

$0.1600

 

 

$100,000

 

Judson Bibb

 

2/3/2016

 

 

750,000

 

 

$0.1600

 

 

$120,000

 

Quentin Ponder

 

2/3/2016

 

 

400,000

 

 

$0.1600

 

 

$64,000

 

Theodore Banzhaf

 

2/3/2016

 

 

500,000

 

 

$0.1600

 

 

$80,000

 

Spirit Bear, Ltd

 

3/2/2016

 

 

675,146

 

 

 

 

 

 

$0

 

Spirit Bear, Ltd

 

3/2/2016

 

 

24,854

 

 

 

 

 

 

$0

 

Aldo Bonfiglio

 

3/24/2016

 

 

125,000

 

 

$0.2000

 

 

$25,000

 

Abdalla Bamashmus

 

3/24/2016

 

 

125,000

 

 

$0.2000

 

 

$25,000

 

Betsy Budzinski

 

3/24/2016

 

 

150,000

 

 

$0.2000

 

 

$30,000

 

Michael Greenburg

 

3/24/2016

 

 

125,000

 

 

$0.2000

 

 

$25,000

 

Monica Loubet Family Trust

 

3/24/2016

 

 

125,000

 

 

$0.2000

 

 

$25,000

 

Lucas Hoppel

 

4/5/2016

 

 

50,000

 

 

$0.1500

 

 

$0

 

Lucas Hoppel

 

4/14/2016

 

 

60,000

 

 

$0.1500

 

 

$0

 

Lucas Hoppel

 

4/21/2016

 

 

100,000

 

 

$0.1300

 

 

$0

 

Lucas Hoppel

 

4/29/2016

 

 

200,000

 

 

$0.1200

 

 

$0

 

Lucas Hoppel

 

5/5/2016

 

 

200,000

 

 

$0.1100

 

 

$0

 

SRS Consulting

 

5/9/2016

 

 

25,000

 

 

$0.2000

 

 

$0

 

Lucas Hoppel

 

5/10/2016

 

 

161,429

 

 

$0.1100

 

 

$0

 

Lucas Hoppel

 

5/18/2016

 

 

300,000

 

 

$0.1000

 

 

$0

 

 



 32

 

 



 

 

 

 

 

 

 

 

 

 

Tangiers Global LLC

 

6/2/2016

 

 

100,553

 

 

$0.0995

 

 

$0

 

Bratislav Kovacevic

 

6/6/2016

 

 

238,095

 

 

$0.2100

 

 

$50,000

 

Avraham Taragan

 

6/9/2016

 

 

95,238

 

 

$0.2100

 

 

$20,000

 

Gemini Master Fund

 

6/10/2016

 

 

471,549

 

 

$0.1072

 

 

$0

 

Lucas Hoppel

 

6/20/2017

 

 

99,450

 

 

$0.0745

 

 

$0

 

Gemini Master Fund

 

6/21/2017

 

 

647,959

 

 

$0.0784

 

 

$0

 

Gemini Master Fund

 

6/29/2016

 

 

842,409

 

 

$0.0606

 

 

$0

 

SBI Investments

 

6/29/2016

 

 

855,432

 

 

$0.0585

 

 

$0

 

Tangiers Global LLC

 

7/8/2016

 

 

194,250

 

 

$0.0515

 

 

$0

 

Gemini Master Fund

 

7/12/2016

 

 

1,094,350

 

 

$0.0500

 

 

$0

 

SBI Investments

 

7/19/2016

 

 

1,284,687

 

 

$0.0400

 

 

$0

 

Tangiers Global LLC

 

7/20/2016

 

 

405,036

 

 

$0.0400

 

 

$0

 

Gemini Master Fund

 

7/20/2016

 

 

2,540,640

 

 

$0.0400

 

 

$0

 

SBI Investments

 

8/8/2016

 

 

1,479,728

 

 

$0.0337

 

 

$0

 

Gemini Master Fund

 

8/8/2016

 

 

2,179,818

 

 

$0.0358

 

 

$0

 

Tangiers Global LLC

 

8/9/2016

 

 

498,422

 

 

$0.030095

 

 

$0

 

SBI Investments

 

8/15/2016

 

 

2,388,988

 

 

$0.0169

 

 

$0

 

Gemini Master Fund

 

8/15/2016

 

 

2,936,798

 

 

$0.0178

 

 

$0

 

Tangiers Global LLC

 

8/17/2016

 

 

637,207

 

 

$0.0301

 

 

$0

 

St. George Investments

 

8/30/2016

 

 

1,953,125

 

 

$0.0128

 

 

$0

 

SBI Investments

 

8/30/2016

 

 

4,313,229

 

 

$0.0127

 

 

$0

 

Gemini Master Fund

 

10/5/2016

 

 

5,469,113

 

 

$0.0200

 

 

$0

 

Black Mountain Equities

 

10/5/2016

 

 

4,304,229

 

 

$0.0200

 

 

$0

 

Todd Van de Putte

 

11/7/2016

 

 

100,000

 

 

$0.0550

 

 

$5,500

 

Spirit Bear Ltd

 

11/7/2016

 

 

300,000

 

 

$0.5000

 

 

$0

 

Gemini Master Fund

 

11/10/2016

 

 

800,000

 

 

$0.1100

 

 

$0

 

Black Mountain Equities

 

11/10/2016

 

 

200,000

 

 

$0.1100

 

 

$0

 

Lucas Hoppel

 

11/14/2016

 

 

350,000

 

 

$0.1300

 

 

$0

 

Nikola Zaric

 

11/16/2016

 

 

119,048

 

 

$0.2100

 

 

$25,000

 

 

 33

 

 

Warrants



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Leonora Lorenzo - A

 

1/29/2015

 

 

200,000

 

 

$0.10

 

 

24

 

 

1/29/2020

 

Leonora Lorenzo - B

 

1/29/2015

 

 

200,000

 

 

$0.10

 

 

24

 

 

1/29/2020

 

Leonora Lorenzo - C

 

1/29/2015

 

 

200,000

 

 

$0.10

 

 

24

 

 

1/29/2020

 

Peter Vaccaro

 

7/22/2015

 

 

83,333

 

 

$0.40

 

 

60

 

 

7/15/2020

 

John Nicholson

 

7/22/2015

 

 

100,000

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Rosenberg Family Trust

 

7/22/2015

 

 

166,667

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Robert Mercer

 

7/22/2015

 

 

83,333

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Jeffrey Blume

 

7/22/2015

 

 

333,333

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Nabil Hanna

 

7/22/2015

 

 

100,000

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Carl Willey

 

5/26/2015

 

 

142,857

 

 

$0.40

 

 

60

 

 

10/26/2020

 

Intracoastal Capital LLC

 

7/28/2015

 

 

44,445

 

 

$0.60

 

 

44

 

 

2/14/2019

 

Monarch Bay

 

7/15/2015

 

 

69,333

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Terry Tennant

 

7/20/2015

 

 

200,000

 

 

$0.27

 

 

37

 

 

8/20/2018

 

Avaraham Taragan

 

10/13/2015

 

 

47,619

 

 

$0.24

 

 

36

 

 

10/13/2018

 

James Mattiello

 

11/25/2015

 

 

30,000

 

 

$0.60

 

 

30

 

 

2/28/2018

 

SBI Investments LLC

 

12/2/2015

 

 

250,000

 

 

$0.17

 

 

36

 

 

12/2/2018

 

SBI Investments LLC

 

12/2/2015

 

 

250,000

 

 

$0.14

 

 

36

 

 

12/2/2018

 

Abdalla Bamashmus

 

1/9/2016

 

 

115,385

 

 

$0.18

 

 

60

 

 

1/9/2021

 

Aldo Bonfiglio

 

1/9/2016

 

 

115,385

 

 

$0.18

 

 

60

 

 

1/9/2021

 

Daniel Ustian

 

2/3/2016

 

 

100,000

 

 

$0.27

 

 

36

 

 

2/3/2019

 

Richard Schul

 

2/3/2016

 

 

100,000

 

 

$0.27

 

 

36

 

 

2/3/2019

 

Scott Van Dorn

 

2/3/2016

 

 

100,000

 

 

$0.27

 

 

36

 

 

2/4/2019

 

Chris McKee

 

2/3/2016

 

 

100,000

 

 

$0.27

 

 

36

 

 

2/5/2019

 

Gurminder Beti

 

2/3/2016

 

 

200,000

 

 

$0.35

 

 

30

 

 

7/31/2018

 

Richard Schul

 

2/22/2016

 

 

100,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Daniel Ustian

 

2/3/2016

 

 

1,000,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Tim Hassett

 

2/3/2016

 

 

625,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Judson Bibb

 

2/3/2016

 

 

750,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Quentin Ponder

 

2/3/2016

 

 

400,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Theodore Banzhaf

 

2/3/2016

 

 

500,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Aldo Bonfiglio

 

3/24/2016

 

 

62,500

 

 

$0.32

 

 

60

 

 

3/24/2021

 



 



 34

 

 



Abdalla Bamashmus

 

3/24/2016

 

 

62,500

 

 

$0.32

 

 

60

 

 

3/24/2021

 

Betsy Budzinski

 

3/24/2016

 

 

75,000

 

 

$0.32

 

 

60

 

 

3/24/2021

 

Michael Greenburg

 

3/24/2016

 

 

62,500

 

 

$0.34

 

 

60

 

 

3/24/2021

 

Monica Loubet Family Trust

 

3/24/2016

 

 

62,500

 

 

$0.32

 

 

60

 

 

3/24/2021

 

SRS Consulting, Ltd

 

5/2/2016

 

 

75,000

 

 

$0.18

 

 

12

 

 

1/1/2017

 

Radius Consulting

 

5/2/2016

 

 

75,000

 

 

$0.18

 

 

12

 

 

1/1/2017

 

SRS Consulting, Ltd

 

5/2/2016

 

 

75,000

 

 

$0.22

 

 

12

 

 

2/1/2017

 

Radius Consulting

 

5/2/2016

 

 

75,000

 

 

$0.22

 

 

12

 

 

2/1/2017

 

SRS Consulting, Ltd

 

5/2/2016

 

 

75,000

 

 

$0.40

 

 

12

 

 

3/1/2017

 

Radius Consulting

 

5/2/2016

 

 

75,000

 

 

$0.40

 

 

12

 

 

3/1/2017

 

SRS Consulting, Ltd

 

5/2/2016

 

 

75,000

 

 

$0.30

 

 

12

 

 

4/1/2017

 

Radius Consulting

 

5/2/2016

 

 

75,000

 

 

$0.30

 

 

12

 

 

4/1/2017

 

SBI Investments LLC

 

5/30/2016

 

 

250,000

 

 

$0.17

 

 

24

 

 

5/30/2018

 

Dan Ustian

 

8/12/2016

 

 

909,090

 

 

$0.07

 

 

60

 

 

8/12/2021

 

Christopher Jones

 

8/12/2016

 

 

909,090

 

 

$0.07

 

 

60

 

 

8/12/2021

 

Inverom Corporation

 

8/12/2016

 

 

909,090

 

 

$0.07

 

 

60

 

 

8/12/2021

 

Eric Brown

 

8/12/2016

 

 

909,090

 

 

$0.07

 

 

60

 

 

8/12/2021

 

Todd Van De Putte

 

8/16/2016

 

 

100,000

 

 

$0.07

 

 

36

 

 

8/16/2019

 

Gemini Master Fund

 

8/22/2016

 

 

15,452,266

 

 

$0.0169

 

 

60

 

 

10/9/2021

 

Black Mountain Equities

 

8/22/2016

 

 

1,401,611

 

 

$0.0169

 

 

60

 

 

10/9/2021

 

KHIC, Inc.

 

8/24/2016

 

 

4,000,000

 

 

$0.06

 

 

60

 

 

8/24/2021

 

Nicola Zaric

 

11/22/2016

 

 

59,524

 

 

$0.24

 

 

36

 

 

10/27/2018

 

Kovacevic Bratislav

 

11/22/2016

 

 

119,048

 

 

$0.24

 

 

36

 

 

10/27/2018

 

 

 35

 

 

Preferred Stock:

 



 

 

Series

 

Date

 

# of
Shares

 

 

Conversion
Ratio

 

 

 

 

 

 

 

 

 

 

 

 

Spirit Bear Ltd

 

A

 

12/14/12

 

 

113

 

 

1:50,000

 

KHIC, LLC

 

A

 

3/9/2016

 

 

3

 

 

1:50,000

 

Daniel Ustian

 

B

 

8/12/2016

 

 

909,090

 

 

1:1

 

Christopher Jones

 

B

 

8/12/2016

 

 

909,090

 

 

1:1

 

Inverom Corporation

 

B

 

8/12/2016

 

 

909,090

 

 

1:1

 

Eric Brown

 

B

 

8/12/2016

 

 

909,090

 

 

1:1

 





  



 36

 



 

SCHEDULE 3.1(i)

 

UNDISCLOSED EVENTS, LIABILITIES OR DEVELOPMENTS

 

None

  



 37

 



 

SCHEDULE 3.1(j)

 

LITIGATION

 

On October 7, 2016, the Company received a complaint, Wang et al v. Cool
Technologies, Inc. et al, filed on July 28, 2016 in the U.S. District Court for
the Eastern District of New York (Brooklyn) Civil docket #1:16-CV-04101-RRM-PK
against the Company and Timothy Hassett, the Company’s Chief Executive Office
alleging damages of $1,100,000 for breach of contract for failing to register
shares sold to the Plaintiffs in February and March 2014.

  

 38

 



 

SCHEDULE 3.1(l)

 

COMPLIANCE

 

Default under the agreements with the persons and entities provided on Schedule
3.1(v) which have registration rights and for which a Registration Statement on
Form S-1 is not yet effective.

 

In addition, the Company agreed to file a Form D subsequent to the closing of
each of the transactions provided for on Schedule 3(e).

 

In addition, the Company also agreed to reserve sufficient shares for each of
the transactions provided for on Schedule 3(e); until the effectiveness of the
1:15 reverse stock split, the Company is in breach of said agreements.

 

 39

 



 

SCHEDULE 3.1(o)

 

INTELLECTUAL PROPERTY

 

(iii)

 

License of Company Intellectual Property to third parties: None

 

The Company has the following trademark:

 

TEHPC – Issued April 1, 2014

 

The Company has five patents outstanding:

 



Name

 

Serial/Patent Number

 

 

Issue Date

 

 

 

 

 

 

 

 

 

Motor w/ Heat Pipes (US App)

 

 

7,569,955

 

 

8/4/09

 

Motor w/ Heat Pipes (Cont App) - Hermetic

 

 

8,283,818

 

 

10/9/12

 

Motor w/ Heat Pipes (CIP App) - new submersible

 

 

8,134,260

 

 

3/13/12

 

Bearing Cooler (US App)

 

 

8,198,770

 

 

6/12/12

 

Tot Encl'd Air-HP-Air Cooled (US App)

 

 

8,148,858

 

 

4/3/12

 



 

(iv)

 

Third Party Intellectual Property Used or Licensed by Company: None

 

 40

 



 

SCHEDULE 3.1(q)

 

TRANSACTIONS WITH AFFILIATES

 

Al Cullere loaned $250,000 to Ultimate Power Truck, LLC, the Company’s 95% owned
subsidiary.

 



 41

 



 

SCHEDULE 3.1(v)



 

REGISTRATION RIGHTS

 

The following lists the common stock that have registration rights:

 



 

 

Date of
Pricing/
Issuance

 

Shares

 

 

Share
Price

 

 

Amount
Paid

 

 

 

 

 

 

 

 

 

 

 

 

 

COMMON SHARES

 

 

 

 

 

 

 

 

 

 

 

George Tweddel

 

11/8/2011

 

 

150,000

 

 

$0.3300

 

 

$49,500

 

Ted Kaminski

 

6/12/2012

 

 

10,000

 

 

$0.5000

 

 

$5,000

 

Alex Bankhead

 

6/13/2013

 

 

750,000

 

 

$0.3330

 

 

$249,750

 

John Carlson

 

7/3/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

John Carlson

 

8/12/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Alex Bankhead

 

8/14/2013

 

 

336,956

 

 

$0.3300

 

 

$111,195

 

Bruce Bayless

 

9/20/2013

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

Gabriel Wright

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

David Geske

 

9/20/2013

 

 

225,000

 

 

$0.2300

 

 

$51,750

 

Al Carlson

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Loubet Family Trust

 

9/20/2013

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

Frank Fakinos

 

9/20/2013

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

Alvin Cohn

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Bruce Bayless

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Tracy Maddock

 

9/20/2013

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

Bill Laske

 

9/20/2013

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

Derek Goulette

 

9/20/2013

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

George Selekman

 

9/20/2013

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

Glenn Hetzel

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

David Geske

 

9/20/2013

 

 

166,667

 

 

$0.4500

 

 

$75,000

 

Bruce Bayless

 

9/20/2013

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

James Burke

 

9/20/2013

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

Donald Geske

 

9/20/2013

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

Tracy Maddock

 

9/23/2013

 

 

166,666

 

 

$0.4500

 

 

$75,000

 

David Geske

 

10/8/2013

 

 

196,875

 

 

$0.2300

 

 

$45,281

 

John Carlson

 

10/10/2013

 

 

388,889

 

 

$0.4500

 

 

$175,000

 

Jame Ballidis

 

10/16/2013

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

Robert Mercer

 

1/29/2014

 

 

166,667

 

 

$0.3000

 

 

$50,000

 

Robert English

 

1/29/2014

 

 

100,000

 

 

$0.3000

 

 

$30,000

 

Jeffrey Blume

 

1/29/2014

 

 

166,667

 

 

$0.5000

 

 

$83,334

 

William Hobi

 

1/29/2014

 

 

100,000

 

 

$0.3000

 

 

$30,000

 







 42

 



 

 

 

 

 

 

 

 

 

 

Tom Jeffries

 

1/29/2014

 

 

125,000

 

 

$0.4000

 

 

$50,000

 

John Karns

 

1/29/2014

 

 

125,000

 

 

$0.4000

 

 

$50,000

 

James & Lisa Burke

 

1/31/2014

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Rod Rickenbach

 

1/31/2014

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

Dennis Franco

 

2/1/2014

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Don Evenson

 

2/5/2014

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Lincoln Park Capital

 

2/5/2014

 

 

444,445

 

 

$0.4500

 

 

$200,000

 

Jack Battalion

 

2/10/2014

 

 

55,555

 

 

$0.4500

 

 

$25,000

 

Eduardo Lepe

 

2/10/2014

 

 

88,889

 

 

$0.4500

 

 

$40,000

 

Lori Lepe

 

2/14/2014

 

 

88,889

 

 

$0.4500

 

 

$40,000

 

William Laske

 

2/24/2014

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

Ace Equity Group

 

2/24/2014

 

 

100,000

 

 

$0.4500

 

 

$45,000

 

Sue Noyes

 

2/24/2014

 

 

111,111

 

 

$0.4500

 

 

$50,000

 

Kristi Lefferts

 

2/24/2014

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

Trinity Outreach

 

2/24/2014

 

 

11,111

 

 

$0.4500

 

 

$5,000

 

Sagiv Israeli

 

2/25/2014

 

 

418,333

 

 

$0.6000

 

 

$251,000

 

Dawn Contreras

 

2/25/2014

 

 

40,000

 

 

$0.4500

 

 

$18,000

 

Tennant Securities

 

2/27/2014

 

 

144,444

 

 

$0.4500

 

 

$65,000

 

Phillip Caramico

 

2/28/2014

 

 

133,334

 

 

$0.4500

 

 

$60,000

 

Alfred Cullere

 

2/28/2014

 

 

444,445

 

 

$0.4500

 

 

$200,000

 

Lorraine Kouvatsos

 

2/28/2014

 

 

40,000

 

 

$0.4500

 

 

$18,000

 

Jimmy Shao

 

2/28/2014

 

 

100,000

 

 

$0.4500

 

 

$45,000

 

Joseph Gomes

 

2/28/2014

 

 

333,333

 

 

$0.4500

 

 

$150,000

 

Irwin Schwartz

 

2/28/2014

 

 

112,000

 

 

$0.4500

 

 

$50,400

 

Stanley Kam

 

3/1/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Fortune Plus, Inc.

 

3/1/2014

 

 

666,666

 

 

$0.4500

 

 

$300,000

 

Equitec

 

3/6/2014

 

 

44,445

 

 

$0.4500

 

 

$20,000

 

Cranshire Capital

 

3/6/2014

 

 

177,778

 

 

$0.4500

 

 

$80,000

 

Anne H. Ross

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Bard Micro-Cap Value Fund

 

3/6/2014

 

 

200,000

 

 

$0.4500

 

 

$90,000

 

Bourquin Family Trust

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Dale Snavely Trust

 

3/6/2014

 

 

100,000

 

 

$0.4500

 

 

$45,000

 

Deb. Dewing Trust

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Mark, Katherine Dickson

 

3/6/2014

 

 

150,000

 

 

$0.4500

 

 

$67,500

 

Michael, Patricia Johnson

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Seville Enterprises

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Sydney Herman

 

3/6/2014

 

 

100,000

 

 

$0.4500

 

 

$45,000

 

Timothy Johnson

 

3/6/2014

 

 

150,000

 

 

$0.4500

 

 

$67,500

 

Edward Sellers, Susan Boyd

 

3/6/2014

 

 

150,000

 

 

$0.4500

 

 

$67,500

 

Janet J. Underwood Trust

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

William K Kellogg Trust

 

3/6/2014

 

 

200,000

 

 

$0.4500

 

 

$90,000

 

Leonard Herman Trust

 

3/6/2014

 

 

50,000

 

 

$0.4500

 

 

$22,500

 

Lin Xiu Ying

 

3/8/2014

 

 

11,112

 

 

$0.4500

 

 

$5,000

 

Yeung Wang

 

3/8/2014

 

 

22,223

 

 

$0.4500

 

 

$10,000

 

Li Xin

 

3/8/2014

 

 

33,334

 

 

$0.4500

 

 

$15,000

 

 



 43

 



 

 

 

 

 

 

 

 

 

 

Cai Zhi-Feng

 

3/8/2014

 

 

22,223

 

 

$0.4500

 

 

$10,000

 

Tommy Chang

 

3/8/2014

 

 

22,223

 

 

$0.4500

 

 

$10,000

 

Sze Ping Cheng

 

3/8/2014

 

 

33,334

 

 

$0.4500

 

 

$15,000

 

Gary Kong

 

3/8/2014

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

Lin Chi-Chu

 

3/8/2014

 

 

11,112

 

 

$0.4500

 

 

$5,000

 

Kam Chow Kong

 

3/8/2014

 

 

11,112

 

 

$0.4500

 

 

$5,000

 

Fia Lam

 

3/8/2014

 

 

11,112

 

 

$0.4500

 

 

$5,000

 

Avery Ellis LLC

 

3/11/2014

 

 

166,667

 

 

$0.6000

 

 

$100,000

 

Sagiv Israeli

 

4/23/2014

 

 

195,000

 

 

$1.8000

 

 

$0

 

Sagiv Israeli

 

6/26/2014

 

 

250,000

 

 

$0.5500

 

 

$0

 

Nikola Zaric

 

9/18/2014

 

 

16,667

 

 

$0.5500

 

 

$9,167

 

Spencer Brown

 

10/1/2014

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

Eric Brown

 

10/1/2014

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

William Bill Sterba

 

10/1/2014

 

 

181,818

 

 

$0.5500

 

 

$100,000

 

Christopher J. Jones

 

10/1/2014

 

 

363,636

 

 

$0.5500

 

 

$200,000

 

Zach Johnson

 

10/1/2014

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

Tom Welch

 

10/1/2014

 

 

181,818

 

 

$0.5500

 

 

$100,000

 

David Anthony

 

10/7/2014

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

Doug Rothschild

 

11/4/2014

 

 

454,545

 

 

$0.5500

 

 

$250,000

 

Michael Callans

 

11/6/2014

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

Kenneth Stickney

 

3/27/2015

 

 

181,818

 

 

$0.5500

 

 

$100,000

 

Abdalla Bamashmus

 

3/27/2015

 

 

50,000

 

 

$0.5500

 

 

$27,500

 

Aldo Bonfiglio

 

3/27/2015

 

 

90,909

 

 

$0.5500

 

 

$50,000

 

Lorraine Kouvatsos

 

3/27/2015

 

 

6,000

 

 

$0.5500

 

 

$3,300

 

Phillip Caramico

 

3/27/2015

 

 

18,182

 

 

$0.5500

 

 

$10,000

 

Linda Cullere

 

3/27/2015

 

 

54,546

 

 

$0.5500

 

 

$30,000

 

Frank Finetto

 

3/27/2015

 

 

36,364

 

 

$0.5500

 

 

$20,000

 

Guy Fava

 

3/27/2015

 

 

100,000

 

 

$0.5500

 

 

$55,000

 

Richard Marchesi

 

3/27/2015

 

 

81,818

 

 

$0.5500

 

 

$45,000

 

Roger Howells

 

3/27/2015

 

 

36,364

 

 

$0.5500

 

 

$20,000

 

William Laske

 

3/27/2015

 

 

18,181

 

 

$0.5500

 

 

$10,000

 

Irwin Schwartz

 

3/27/2015

 

 

37,000

 

 

$0.5500

 

 

$20,350

 

Lincoln Park (A)

 

5/5/2015

 

 

555,556

 

 

$0.4500

 

 

$250,000

 

Carl Willey (Cornerstone)

 

5/7/2015

 

 

333,333

 

 

$0.5500

 

 

$183,333

 

Christopher McKee

 

5/12/2015

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

D. Ustian

 

5/12/2015

 

 

222,222

 

 

$0.4500

 

 

$100,000

 

Abdalla Bamashmus

 

5/12/2015

 

 

66,666

 

 

$0.4500

 

 

$30,000

 

Anthony Hansel

 

5/12/2015

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

Robert Barnes

 

5/12/2015

 

 

22,222

 

 

$0.4500

 

 

$10,000

 

Scott Livingston

 

5/12/2015

 

 

22,222

 

 

$0.4500

 

 

$10,000

 

Bernard Marcus

 

5/12/2015

 

 

22,222

 

 

$0.4500

 

 

$10,000

 

Aldo Bonfiglio

 

5/26/2015

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

Glen Biener (aka GB Financial)

 

5/26/2015

 

 

55,556

 

 

$0.4500

 

 

$25,000

 

John Nicholson

 

7/22/2015

 

 

100,000

 

 

$0.3000

 

 

$30,000

 

 



 44

 

 



Peter Vaccaro

 

7/22/2015

 

 

83,333

 

 

$0.3000

 

 

$25,000

 

Rosenberg Family Trust

 

7/22/2015

 

 

166,667

 

 

$0.3000

 

 

$50,000

 

Robert Mercer

 

7/22/2015

 

 

83,333

 

 

$0.3000

 

 

$25,000

 

Jeffrey Blume

 

7/22/2015

 

 

333,333

 

 

$0.3000

 

 

$100,000

 

Nabil Hanna

 

7/22/2015

 

 

100,000

 

 

$0.3000

 

 

$30,000

 

Carl Willey

 

7/29/2015

 

 

142,857

 

 

$0.3500

 

 

$50,000

 

Abdalla Bamashmus

 

7/29/2015

 

 

62,500

 

 

$0.4000

 

 

$25,000

 

James Mattiello

 

12/17/2015

 

 

85,714

 

 

$0.3500

 

 

$30,000

 

Jennifer Esno

 

1/7/2016

 

 

27,273

 

 

$0.5500

 

 

$15,000

 

Addalla Bamashmus

 

1/11/2016

 

 

115,385

 

 

$0.1300

 

 

$15,000

 

Aldo Bonfiglio

 

1/11/2016

 

 

115,385

 

 

$0.1300

 

 

$15,000

 

Daniel Ustian

 

2/3/2016

 

 

1,000,000

 

 

$0.1600

 

 

$160,000

 

Tim Hassett

 

2/3/2016

 

 

625,000

 

 

$0.1600

 

 

$100,000

 

Judson Bibb

 

2/3/2016

 

 

750,000

 

 

$0.1600

 

 

$120,000

 

Quentin Ponder

 

2/3/2016

 

 

400,000

 

 

$0.1600

 

 

$64,000

 

Theodore Banzhaf

 

2/3/2016

 

 

500,000

 

 

$0.1600

 

 

$80,000

 

Richard Schul

 

2/22/2016

 

 

100,000

 

 

$0.1600

 

 

$16,000

 

Aldo Bonfiglio

 

3/24/2016

 

 

125,000

 

 

$0.2000

 

 

$25,000

 

Abdalla Bamashmus

 

3/24/2016

 

 

125,000

 

 

$0.2000

 

 

$25,000

 

Betsy Budzinski

 

3/24/2016

 

 

150,000

 

 

$0.2000

 

 

$30,000

 

Michael Greenburg

 

3/24/2016

 

 

125,000

 

 

$0.2000

 

 

$25,000

 

Monica Loubet Family Trust

 

3/24/2016

 

 

125,000

 

 

$0.2000

 

 

$25,000

 

Lucas Hoppel

 

3/24/2016

 

 

50,000

 

 

$0.151578

 

 

$0

 

Lucas Hoppel

 

4/11/2016

 

 

60,000

 

 

$0.154665

 

 

$0

 

Lucas Hoppel

 

4/19/2016

 

 

100,000

 

 

$0.132048

 

 

$0

 

Lucas Hoppel

 

4/27/2016

 

 

200,000

 

 

$0.117432

 

 

$0

 

Lucas Hoppel

 

5/3/2016

 

 

200,000

 

 

$0.105462

 

 

$0

 

Lucas Hoppel

 

5/6/2016

 

 

161,429

 

 

$0.105462

 

 

$0

 

Lucas Hoppel

 

5/16/2016

 

 

300,000

 

 

$0.099792

 

 

$0

 

Lucas Hoppel

 

5/27/2016

 

 

250,000

 

 

$0.092547

 

 

$0

 

Bratislav Kovacevic

 

6/6/2016

 

 

238,095

 

 

$0.2100

 

 

$50,000

 

Avraham Taragan

 

6/9/2016

 

 

95,238

 

 

$0.2100

 

 

$20,000

 

SBI Investments, LLC

 

6/10/2016

 

 

486,681

 

 

$0.10270

 

 

$0

 

Lucas Hoppel

 

6/16/2016

 

 

99,450

 

 

$0.074466

 

 

$0

 

SBI Investments, LLC

 

6/29/2016

 

 

855,432

 

 

$0.05845

 

 

$0

 

SBI Investments, LLC

 

7/19/2016

 

 

1,284,687

 

 

$0.03892

 

 

$0

 

SBI Investments, LLC

 

8/8/2016

 

 

1,479,728

 

 

$0.03379

 

 

$0

 

SBI Investments, LLC

 

8/16/2016

 

 

2,388,988

 

 

$0.01689

 

 

$0

 

SBI Investments, LLC

 

8/30/2016

 

 

4,313,339

 

 

$0.01267

 

 

$0

 

Todd Van de Putte

 

11/7/2016

 

 

100,000

 

 

$0.0550

 

 

$5,500

 

Lucas Hoppel

 

11/14/2016

 

 

350,000

 

 

$0.1300

 

 

$0

 

Nikola Zaric

 

11/16/2016

 

 

119,048

 

 

$0.2100

 

 

$25,000

 

TOTAL

 

 

 

 

34,539,053

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PREFERRED SHARES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Christopher Jones

 

10/4/2016

 

 

909,090

 

 

$0.0550

 

 

$50,000

 

Eric Brown

 

10/4/2016

 

 

909,090

 

 

$0.0550

 

 

$50,000

 

TOTAL

 

 

 

 

1,818,180

 

 

 

 

 

 

 

 

 

 

 45

 

 



11.27.2016 Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of
Pricing /
Issuance

 

Shares

 

 

Strike Price

 

 

Expiration
(Months)

 

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

David Geske

 

9/16/2013

 

 

225,000

 

 

$0.66

 

 

30

 

 

3/8/2017

 

David Geske

 

7/11/2013

 

 

337,500

 

 

$0.60

 

 

30

 

 

1/12/2017

 

John Carlson

 

7/3/2013

 

 

111,111

 

 

$0.66

 

 

30

 

 

1/3/2017

 

Bruce Bayless

 

7/2/2013

 

 

222,222

 

 

$0.60

 

 

30

 

 

1/2/2017

 

Gabriel Wright

 

7/15/2013

 

 

111,111

 

 

$0.69

 

 

30

 

 

1/15/2017

 

Loubet Family Trust

 

7/15/2013

 

 

222,222

 

 

$0.69

 

 

30

 

 

1/15/2017

 

Al Carlson

 

7/16/2013

 

 

111,111

 

 

$0.66

 

 

30

 

 

1/17/2017

 

Alvin Cohn

 

7/18/2013

 

 

111,111

 

 

$0.59

 

 

30

 

 

1/18/2017

 

Bill Laske

 

7/24/2013

 

 

83,333

 

 

$0.49

 

 

30

 

 

1/24/2017

 

Derek Goulette

 

7/24/2013

 

 

55,555

 

 

$0.54

 

 

30

 

 

1/24/2017

 

Frank Fakinos

 

7/24/2013

 

 

222,222

 

 

$0.54

 

 

30

 

 

1/24/2017

 

Tracy Maddock

 

7/24/2013

 

 

222,222

 

 

$0.54

 

 

30

 

 

1/24/2017

 

Bruce Bayless

 

7/24/2013

 

 

111,111

 

 

$0.54

 

 

30

 

 

1/24/2017

 

John Carlson

 

7/25/2013

 

 

388,889

 

 

$0.54

 

 

30

 

 

1/25/2017

 

Glenn Hetzel

 

8/6/2013

 

 

111,111

 

 

$0.56

 

 

30

 

 

2/6/2017

 

David Geske

 

8/12/2013

 

 

250,000

 

 

$0.58

 

 

30

 

 

2/12/2017

 

John Carlson

 

8/12/2013

 

 

166,667

 

 

$0.58

 

 

30

 

 

2/12/2017

 

Bruce Bayless

 

8/23/2013

 

 

111,111

 

 

$0.37

 

 

30

 

 

2/23/2017

 

Donald Geske

 

9/9/2013

 

 

222,222

 

 

$0.43

 

 

30

 

 

3/9/2017

 

Jame Ballidis

 

10/16/2013

 

 

333,333

 

 

$0.52

 

 

30

 

 

4/16/2017

 

James & Lisa Burke

 

2/14/2014

 

 

111,111

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Rod Rickenbach

 

2/14/2014

 

 

222,222

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Dennis Franco

 

2/14/2014

 

 

111,111

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Don Evenson

 

2/14/2014

 

 

111,111

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Cranshire Capital Master Fund, LTD

 

2/14/2014

 

 

177,778

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Anne H. Ross

 

2/14/2014

 

 

50,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Bard Micro-Cap Value Fund, LP

 

2/14/2014

 

 

200,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

The Bourquen Family Trust

 

2/14/2014

 

 

50,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Dale F. Snavely Trust

 

2/14/2014

 

 

100,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Deborah B. Dewing Trust

 

2/14/2014

 

 

50,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Katherine B. & Mark A. Dickson

 

2/14/2014

 

 

150,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Leonard M. Herman Trust

 

2/14/2014

 

 

50,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 



 



 46

 

 



T. Michael & Patricia Johnson

 

2/14/2014

 

 

50,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

M. Edward Sellers & Susan D. Boyd JTWROS

 

2/14/2014

 

 

150,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Seville Enterprises, LP

 

2/14/2014

 

 

50,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Sydney N. Herman

 

2/14/2014

 

 

100,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Timothy B. Johnson

 

2/14/2014

 

 

150,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Janet J. Underwood Trust

 

2/14/2014

 

 

50,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

William K. Kellogg 1992 Trust

 

2/14/2014

 

 

200,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Eduardo Lepe

 

2/14/2014

 

 

88,889

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Jack Batalion

 

2/14/2014

 

 

55,556

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Lori Lepe

 

2/14/2014

 

 

88,889

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Joseph Gomes

 

2/14/2014

 

 

222,222

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Lincoln Park Capital Fund, LLC

 

2/14/2014

 

 

444,445

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Sue Noyes

 

2/14/2014

 

 

11,111

 

 

$0.60

 

 

60

 

 

2/14/2019

 

William Laske

 

2/14/2014

 

 

55,556

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Ace Equity Group

 

3/14/2014

 

 

100,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Trinity Outreach

 

3/14/2014

 

 

111,111

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Dawn Contreras

 

2/15/2014

 

 

40,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Tennant Securities

 

3/14/2014

 

 

144,444

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Jimmy Shao

 

3/14/2014

 

 

100,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Phillip Caramico

 

3/14/2014

 

 

133,334

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Alfred Cullere

 

3/14/2014

 

 

444,445

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Lorraine Kuovatsos

 

3/14/2014

 

 

40,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Joseph Gomes

 

2/14/2014

 

 

111,111

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Irwin Schwartz

 

3/14/2014

 

 

112,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Stanley Kam

 

3/14/2014

 

 

50,000

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Fortune Plus / LAC THI Hoilien

 

3/14/2014

 

 

666,667

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Lin Xiu Ying

 

3/14/2014

 

 

11,112

 

 

$0.60

 

 

60

 

 

3/14/2019

 

Yeung Wang

 

3/14/2014

 

 

22,222

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Li Xin

 

3/14/2014

 

 

33,333

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Cai Zhi-Feng

 

3/14/2014

 

 

22,222

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Tommy Chang

 

3/14/2014

 

 

22,222

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Sze Ping Cheng

 

3/14/2014

 

 

33,333

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Gary Kong

 

3/14/2014

 

 

55,556

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Lin Chi-Chu

 

3/14/2014

 

 

11,111

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Kam Chow Kong

 

3/14/2014

 

 

11,111

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Fia Lam

 

3/14/2014

 

 

11,111

 

 

$0.60

 

 

60

 

 

2/14/2019

 

Paul Hodowanec

 

3/14/2014

 

 

400,000

 

 

$0.60

 

 

60

 

 

3/14/2019

 

Sagiv Israeli

 

3/14/2014

 

 

780,000

 

 

$0.60

 

 

60

 

 

3/14/2019

 

Scott Van Dorn

 

3/21/14

 

 

200,000

 

 

$0.80

 

 

30

 

 

9/21/2017

 

Andrew Scherr

 

5/21/2014

 

 

200,000

 

 

$0.80

 

 

30

 

 

11/18/2016

 

Spencer Brown

 

9/24/14

 

 

60,909

 

 

$0.75

 

 

36

 

 

9/24/2017

 

William Sterba

 

9/24/14

 

 

121,818

 

 

$0.75

 

 

36

 

 

9/24/2017

 

Christopher Jones

 

9/24/14

 

 

243,636

 

 

$0.75

 

 

36

 

 

9/24/2017

 

Eric Brown

 

9/24/14

 

 

60,909

 

 

$0.75

 

 

36

 

 

9/24/2017

 

 



 47

 

 



Zach Johnson

 

9/24/14

 

 

60,909

 

 

$0.75

 

 

36

 

 

9/24/2017

 

David Anthony

 

9/24/14

 

 

60,909

 

 

$0.75

 

 

36

 

 

9/24/2017

 

Tom Welch

 

9/24/14

 

 

121,818

 

 

$0.75

 

 

36

 

 

9/24/2017

 

William Finley

 

7/30/2014

 

 

200,000

 

 

$0.80

 

 

30

 

 

1/27/2017

 

Roman Kuropas

 

9/18/2014

 

 

200,000

 

 

$0.80

 

 

30

 

 

3/18/2017

 

John Storer

 

8/25/2014

 

 

750,000

 

 

$0.83

 

 

36

 

 

8/24/2017

 

UPT - Management Agmt

 

9/30/2014

 

 

60,000

 

 

$1.00

 

 

36

 

 

9/29/2017

 

Doug Rothschild

 

10/3/2014

 

 

304,545

 

 

$0.75

 

 

36

 

 

10/2/2017

 

Michael Callans

 

10/31/2014

 

 

90,909

 

 

$0.70

 

 

60

 

 

10/30/2019

 

Richard Marchesi

 

3/27/2014

 

 

81,819

 

 

$0.75

 

 

36

 

 

3/26/2017

 

UPT - Management Agmt

 

12/31/2014

 

 

60,000

 

 

$1.00

 

 

36

 

 

12/30/2017

 

Kenneth Stickney

 

3/27/2015

 

 

181,818

 

 

$0.75

 

 

36

 

 

3/26/2018

 

Lorraine Kouvatsos

 

3/27/2015

 

 

6,000

 

 

$0.75

 

 

36

 

 

3/26/2018

 

Phillip Caramico

 

3/27/2015

 

 

18,182

 

 

$0.75

 

 

36

 

 

3/26/2018

 

Linda Cullere

 

3/27/2015

 

 

54,546

 

 

$0.75

 

 

36

 

 

3/26/2018

 

Frank Finetto

 

3/27/2015

 

 

36,364

 

 

$0.75

 

 

36

 

 

3/26/2018

 

Abdalla Bamashmus

 

3/27/2015

 

 

50,000

 

 

$0.70

 

 

60

 

 

3/25/2020

 

Aldo Bonfiglio

 

3/27/2015

 

 

90,909

 

 

$0.70

 

 

60

 

 

3/25/2020

 

Irwin Schwartz

 

3/13/2015

 

 

37,000

 

 

$0.55

 

 

36

 

 

3/12/2018

 

Guy Fava

 

3/27/2015

 

 

100,000

 

 

$0.75

 

 

36

 

 

3/26/2018

 

Roger Howells

 

3/27/2015

 

 

36,364

 

 

$0.75

 

 

36

 

 

3/26/2018

 

Jennifer Esno

 

3/1/2015

 

 

27,273

 

 

$0.65

 

 

36

 

 

2/28/2018

 

William Laske

 

2/6/2015

 

 

18,181

 

 

$0.65

 

 

36

 

 

2/5/2018

 

UPT - Management Agmt

 

3/31/2015

 

 

60,000

 

 

$1.00

 

 

36

 

 

3/30/2018

 

Carl Willey

 

4/21/2015

 

 

333,333

 

 

$0.57

 

 

60

 

 

4/19/2020

 

Lincoln Park

 

4/22/2015

 

 

555,556

 

 

$0.60

 

 

60

 

 

4/20/2020

 

Abdalla Bamashmus

 

5/11/2015

 

 

66,666

 

 

$0.60

 

 

60

 

 

5/9/2020

 

Anthony Hansel

 

5/11/2015

 

 

55,556

 

 

$0.60

 

 

60

 

 

5/9/2020

 

Robert Barnes

 

5/11/2015

 

 

22,222

 

 

$0.60

 

 

60

 

 

5/9/2020

 

Scott Livingston

 

5/11/2015

 

 

22,222

 

 

$0.60

 

 

60

 

 

5/9/2020

 

Bernard Marcus

 

5/11/2015

 

 

22,222

 

 

$0.60

 

 

60

 

 

5/9/2020

 

Dan Ustian

 

4/29/2015

 

 

222,222

 

 

$0.57

 

 

60

 

 

4/27/2020

 

Christopher McKee

 

4/29/2015

 

 

222,222

 

 

$0.57

 

 

60

 

 

4/27/2020

 

Aldo Bonfiglio

 

5/19/2015

 

 

55,556

 

 

$0.60

 

 

60

 

 

5/17/2020

 

Glen Biener (aka GB Financial)

 

5/20/2015

 

 

55,556

 

 

$0.60

 

 

60

 

 

5/18/2020

 

Howard Isaacs

 

6/15/2015

 

 

25,000

 

 

$0.70

 

 

48

 

 

6/14/2019

 

UPT - Management Agmt

 

6/30/2015

 

 

60,000

 

 

$1.00

 

 

36

 

 

6/29/2018

 

Peter Vaccaro

 

7/22/2015

 

 

83,333

 

 

$0.40

 

 

60

 

 

7/15/2020

 

John Nicholson

 

7/22/2015

 

 

100,000

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Rosenberg Family Trust

 

7/22/2015

 

 

166,667

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Robert Mercer

 

7/22/2015

 

 

83,333

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Jeffrey Blume

 

7/22/2015

 

 

333,333

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Nabil Hanna

 

7/22/2015

 

 

100,000

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Carl Willey

 

5/26/2015

 

 

142,857

 

 

$0.40

 

 

60

 

 

10/26/2020

 

Intracoastal Capital LLC

 

7/28/2015

 

 

44,445

 

 

$0.60

 

 

44

 

 

2/14/2019

 

 



 48

 

 



Monarch Bay

 

7/15/2015

 

 

69,333

 

 

$0.40

 

 

60

 

 

7/15/2020

 

Terry Tennant

 

7/20/2015

 

 

200,000

 

 

$0.27

 

 

37

 

 

8/20/2018

 

Avaraham Taragan

 

10/13/2015

 

 

47,619

 

 

$0.24

 

 

36

 

 

10/13/2018

 

James Mattiello

 

11/25/2015

 

 

30,000

 

 

$0.60

 

 

30

 

 

2/28/2018

 

SBI Investments LLC

 

12/2/2015

 

 

250,000

 

 

$0.17

 

 

36

 

 

12/2/2018

 

SBI Investments LLC

 

12/2/2015

 

 

250,000

 

 

$0.14

 

 

36

 

 

12/2/2018

 

Abdalla Bamashmus

 

1/9/2016

 

 

115,385

 

 

$0.18

 

 

60

 

 

1/9/2021

 

Aldo Bonfiglio

 

1/9/2016

 

 

115,385

 

 

$0.18

 

 

60

 

 

1/9/2021

 

Richard Schul

 

2/22/2016

 

 

100,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Daniel Ustian

 

2/3/2016

 

 

1,000,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Tim Hassett

 

2/3/2016

 

 

625,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Judson Bibb

 

2/3/2016

 

 

750,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Quentin Ponder

 

2/3/2016

 

 

400,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Theodore Banzhaf

 

2/3/2016

 

 

500,000

 

 

$0.22

 

 

60

 

 

2/3/2021

 

Aldo Bonfiglio

 

3/24/2016

 

 

62,500

 

 

$0.32

 

 

60

 

 

3/24/2021

 

Abdalla Bamashmus

 

3/24/2016

 

 

62,500

 

 

$0.32

 

 

60

 

 

3/24/2021

 

Betsy Budzinski

 

3/24/2016

 

 

75,000

 

 

$0.32

 

 

60

 

 

3/24/2021

 

Michael Greenburg

 

3/24/2016

 

 

62,500

 

 

$0.34

 

 

60

 

 

3/24/2021

 

Monica Loubet Family Trust

 

3/24/2016

 

 

62,500

 

 

$0.32

 

 

60

 

 

3/24/2021

 

SBI Investments LLC

 

5/30/2016

 

 

250,000

 

 

$0.17

 

 

24

 

 

5/30/2018

 

Dan Ustian

 

8/12/2016

 

 

909,090

 

 

$0.07

 

 

60

 

 

8/12/2021

 

Christopher Jones

 

8/12/2016

 

 

909,090

 

 

$0.07

 

 

60

 

 

8/12/2021

 

Inverom Corporation

 

8/12/2016

 

 

909,090

 

 

$0.07

 

 

60

 

 

8/12/2021

 

Eric Brown

 

8/12/2016

 

 

909,090

 

 

$0.07

 

 

60

 

 

8/12/2021

 

Todd Van De Putte

 

8/16/2016

 

 

100,000

 

 

$0.07

 

 

36

 

 

8/16/2019

 

KHIC, LLC

 

8/24/2016

 

 

4,000,000

 

 

$0.06

 

 

60

 

 

8/24/2021

 

Nicola Zaric

 

11/22/2016

 

 

59,524

 

 

$0.24

 

 

36

 

 

10/27/2018

 

Kovacevic Bratislav

 

11/22/2016

 

 

119,048

 

 

$0.24

 

 

36

 

 

10/27/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29,605,384

 

 

 

 

 

 

 

 

 

 

 


 49

 

 

SCHEDULE 3.1(aa)

 

INDEBTEDNESS

 

1. On September 30, 2016, the Company issued Gemini Master Fund, Ltd. a Secured
Promissory Note in the original principal amount of $180,000. The Note accrues
interest at 5% (18% in the event of an event of default) and matures on June 30,
2017.

 

2. On September 30, 2016, the Company issued Black Mountain Equities, Inc. a
Secured Promissory Note in the principal amount of $45,000. The Note accrues
interest at 5% (18% in the event of an event of default) and matures on June 30,
2017.

 

3. On August 24, 2016, the Company issued KHIC, LLC a Senior Convertible
Promissory Note in the principal amount of $400,000. The Note accrues interest
at 3% and matures on August 24, 2018. The Note is convertible into shares of
common stock of the Company at a conversion price of $0.025 per share and is
senior to all other indebtedness of the Company and its Subsidiaries. The
conversion shares have registration rights. There is currently $368,703
outstanding under the Note.

 

4. On November 9, 2016, the Company issued Lucas Hoppel a convertible promissory
note in the principal amount of $110,000. The Note accrues interest at the rate
of 5% and matures on June 9, 2017 and is convertible into shares of common stock
at $0.07 per share.

 

5. On May 24, 2016, the Company issued a 10% Convertible Exchange Note to
Tangiers Global, LLC which matures on May 24, 2017. There is currently $10.57
outstanding under the Note.

 

The Company’s subsidiary, Ultimate Power Truck, LLC (“UPT”) has the following
indebtedness:

 



 

1.Loan of $250,000 from Al Cullere.

 

 

 

 

2.Ford Motor Credit secured loan for three vehicles, $68,009 outstanding at 6%
interest rate, due October 1, 2019.



 

 



50



 